Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 1 of 72 PageID #:29




      EXHIBIT C
Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 2 of 72 PageID #:30



                                                      Salaried &
                                                      Hourly
                                                      Employees

                        Employee Handbook




                                                             Version HR1
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 3 of 72 PageID #:31



Overview
This Employee Handbook contains information about the employment work policies, procedures, benefits and services
of Focal Point, LLC. (the “Company”). This handbook supersedes all previously issued handbooks and verbal or written
policy statements.

The Company reserves the right to change or deviate from the provisions of this handbook at any time with or without
notice. Any revisions, deletions, or additions must be approved by the Vice President, Human Resources of the
Company.

Nothing contained in this handbook shall be construed as constituting a contract or creating any contractual obligations
on the part of the Company or any employee. None of the Company’s personnel documents and benefit plans, including
this employee handbook, constitutes, or is intended to constitute, an express or implied contract guaranteeing
continued employment for any employee.

No manager or supervisor has any authority to enter into a contract of employment — express or implied — that
changes or alters the at-will employment relationship. Only the President or the Vice President, Human Resources of
Focal Point, LLC, has the authority to enter into an employment agreement that alters the at-will employment
relationship. Any such agreement must be in writing.

Important information is included in this handbook. The Plants may have additional policies or procedures appropriate
for them, with which you should become familiar. If you have any questions, please ask your supervisor, Department
management, or Human Resources representative.

In the event of any conflict between this handbook and any Plant policy, practice, or procedure, whether written or oral,
consult your Human Resources Department. This handbook is intended to comply with all applicable federal, state, and
local laws. In the event of conflict between this policy and applicable state law, the state law shall supersede.

Violations of these policies, by any individual, may lead to disciplinary action up to and including termination, and/or
legal action as appropriate.




   Focal Point FMLA                                                       01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 4 of 72 PageID #:32
Letter from the President
At Focal Point, our employees are our greatest asset. Each one of you brings something special to this organization and
our collective talents enable us to create lighting solutions that enhance architecture and elevate the human spirit. And,
we all share a common vision: to make Focal Point the premier architectural lighting company in North America. To
achieve this we must work smart, safe and together as one Focal Point team.

One of our core values is to “create a fully engaged and empowered workforce.” As part of this, we strive to create a
work environment that fosters personal and professional growth for all employees. And, we work to administer our
policies and employee programs in a manner that is competitive, fair and understandable. This handbook has been
designed to help you understand what is expected of you and what you can expect from the Company. The policies,
benefits and services available to eligible salaried and hourly employees are included in this document.

It is my expectation that each of you will thoroughly review the information contained in this handbook and help us put
these policies into practice. Your input matters to us, so I also encourage you to reach out to your manager or a
member of the HR team if you have any questions or comments regarding the content of this handbook. Thank you for
your support and for everything you do to make Focal Point the high-performing organization it is today.



Regards,

Christopher Thornton
President, Focal Point LLC




   Focal Point FMLA                                                      01/01/2016
                  Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 5 of 72 PageID #:33
Table of Contents
Access to Personnel Files .............................................................................................................................................. 5
Adoption Assistance Program ...................................................................................................................................... 6
Anti-Harassment Policy .................................................................................................................................................. 7
Attendance and Punctuality Policy ............................................................................................................................. 9
Bereavement Policy ....................................................................................................................................................... 10
Cell Phone Use Policy .................................................................................................................................................... 11
Confidential Information Policy ................................................................................................................................. 14
Drug and Alcohol Policy ............................................................................................................................................... 15
Employee Assistance Program .................................................................................................................................. 19
Employee Classification ............................................................................................................................................... 20
Employee Referral Program ....................................................................................................................................... 22
Employment at Will Policy........................................................................................................................................... 23
Employment of Relatives Policy ................................................................................................................................ 24
Equal Employment Opportunity Policy ................................................................................................................... 25
FMLA (Family Medical Leave Act) Policy ................................................................................................................ 28
Health, Safety and Environmental Policy .............................................................................................................. 36
Holiday Policy ................................................................................................................................................................... 38
Internal Job Posting Policy .......................................................................................................................................... 39
Jury Duty or Witness Service Leave Policy........................................................................................................... 40
Maternity and Paternity Leave Policy ..................................................................................................................... 41
Media Contact Policy ..................................................................................................................................................... 43
Open Door Policy ............................................................................................................................................................ 44
Outside Employment Policy ........................................................................................................................................ 45
Paid Time Off Policy ....................................................................................................................................................... 46
Pay Practices Policy ....................................................................................................................................................... 48
Personal Appearance Policy ........................................................................................................................................ 50
Privacy Policy ................................................................................................................................................................... 52
Recording and Camera Usage Policy ...................................................................................................................... 53
Rules of Conduct............................................................................................................................................................. 54
Security Policy ................................................................................................................................................................. 56
Smoking and Tobacco Use Policy ............................................................................................................................. 57
Social Media Policy ......................................................................................................................................................... 58
Solicitation and Distribution Policy .......................................................................................................................... 62
Tuition Reimbusement Policy..................................................................................................................................... 63
Unpaid Leave of Absence Policy ............................................................................................................................... 66
Weapons Policy ............................................................................................................................................................... 67
Work Product Policy....................................................................................................................................................... 68
Workers’ Compensation & Accident Reporting Policy ....................................................................................... 69
Workplace Violence Policy ........................................................................................................................................... 70




     Focal Point FMLA                                                                                       01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 6 of 72 PageID #:34
Access to Personnel Files
Purpose of Policy:

The purpose of this policy is to define the process and procedures for access to employee personnel files.

Policy:

Employee personnel files are the property of the Company and access to information they contain is restricted.
Generally, access is granted with the approval of Human Resources, only to supervisors and management personnel who
have a legitimate reason to review the information in the file.

Current Company employees may request, in writing, permission to inspect their personnel files by contacting the
Human Resources Department. Unless otherwise provided by state law, employees are entitled only to see documents
that have been or are intended to be used in deciding the employee’s qualifications for employment, promotion,
transfer, additional compensation, discharge or other disciplinary action.

The employee and the Human Resources Representative will decide on a mutually agreeable time to view the
documents. The review must be in the Human Resources Department during normal working hours and in the presence
of a Human Resources Representative. Employees are not permitted to remove any personnel records or documents
from their file. Such records may not be removed from Company premises nor copied by the employee. Employees may
take notes and take the notes with them. Unless otherwise provided by law, the employee may request copies of
documents he or she has previously signed that are in his or her personnel file.

No third party or former employee will be allowed access to the documents and information in an employee’s personnel
file unless required by law or pursuant to a legal subpoena or court order. If the Human Resource Department has a
question about the legality of the request, they should immediately contact the Vice President, Human Resources for
clarification prior to allowing access to or releasing information from the file.

Any employee who violates this policy, including unauthorized disclosure of information from employee personnel files,
will be subject to disciplinary action up to and including termination of employment.




 Focal Point – Access to Personnel Files                                                                     Page 5
  The Art of Light
   Focal Point FMLA                                                      01/01/2016
              Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 7 of 72 PageID #:35
Adoption Assistance Program
Purpose of Program:

The purpose of this program is to provide financial assistance to eligible employees who are planning to expand their
family through adoption.

Program overview:

The Adoption Assistance Program has been established for the exclusive benefit of the Company’s employees. The
program provides financial assistance to families willing to open their hearts and homes to a child in need of a home by
reimbursing employees for qualified adoption expenses. The program is intended to comply with the Internal Revenue
Code.

Eligible employees will be reimbursed up to $3,000 for Qualified Adoption Expenses directly related to the adoption of
an Eligible Child, with a lifetime maximum of $10,000 for all children adopted by the employee. If an employee and
his/her spouse or domestic partner both work for the Company, only one can claim reimbursement.

The program will reimburse eligible expenses, based on the final adoption date, for one adoption per 12 month period.
Reimbursement under this program will be made only after adoption proceedings have been finalized. The Company will
pay the full cost of this benefit. The employee will be responsible for applicable taxes.

Employee Eligibility:
An employee must be an active full time employee with a minimum of one (1) year of continuous service prior to the
date the adoption is finalized. The program is not applicable to part-time or temporary employees. If both adopting
parents are employees of the Company, only one reimbursement will be granted for the adoption.

Eligible Child:
Eligible Child, means a child who is unmarried and:
      Under 18 years old, or
      Age 18 or older and physically or mentally incapable of caring for himself or herself.

A child who is the employee’s grandchild or child of an employee’s spouse or fiancé or domestic partner is not an Eligible
Child.

For more information about this program, employees should contact their Human Resources representative.




 Focal Point - Adoption Assistance Program                                                                   Page 6
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
             Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 8 of 72 PageID #:36
Anti-Harassment Policy
Purpose of Policy

Focal Point, LLC is committed to providing its employees with a work environment that is free of all forms of
discrimination, including harassment or intimidation because of gender or sex (including pregnancy), race, color,
religion, age, national origin, ancestry, genetic information, marital status, sexual orientation, disability, veteran/military
status, or any characteristic protected by applicable federal, state or local law (hereinafter referenced in this policy as
“protected classification.”)

Policy

It is against the policy of the Company for any employee, applicant, outside vendor, contractor, visitor or customer to
harass any employee or applicant.

Harassment creates a hostile environment for the individual being harassed, is unlawful, and is strictly prohibited. The
Company recognizes that it may be difficult to define what constitutes harassment under the law. As a result, the
Company will not tolerate any type of inappropriate behavior, examples of which are described below, that may lead to
forms of illegal harassment. It is imperative that supervisors and employees become familiar with both the spirit and
intent of the law as it relates to unlawful harassment.

Prohibited Conduct
Sexual harassment is defined as unwelcome sexual advances; requests for sexual favors; sexual demands; or other
verbal, physical, or visual conduct of a sexual nature when:
     Submission to the conduct is either an explicit or implicit term or condition of employment or some other form
        of employment benefit, and/or
     The conduct has the effect of creating an intimidating, hostile, or offensive work environment.

Some examples of unwelcome conduct are unwanted touching; patting; grabbing; lewd jokes; propositions; sexually
explicit objects, drawings, or photos displayed in the workplace; and sexually explicit electronic communications. In
addition, sexual harassment includes the making or threatening of reprisals after a negative response to sexual advances
and retaliation for reporting harassment.

Other types of prohibited harassment on the basis of a protected classification include:
    Verbal conduct including threats, epithets, derogatory comments, profanity or slurs,
    Written or electronic communications that show hostility or aversion on the basis of a protected classification,
    Visually displaying derogatory posters, photographs, cartoons, drawings, or gestures,
    Physical conduct such as assault, unwanted touching, or blocking normal movement

All types of harassment, sexual or otherwise, are prohibited. Any employee of the Company, whether a co-worker or
supervisor, who is found to have engaged in prohibited harassment in violation of this policy is subject to disciplinary
action, up to and including termination of employment.

The Company does not consider conduct in violation of this policy to be within the course and scope of employment or
the direct consequence of the discharge of one’s duties. Accordingly, to the extent permitted by law, the Company
reserves the right not to provide a defense or pay damages assessed against any employee whose conduct violates this
policy.


 Focal Point - Anti-Harassment Policy                                                                              Page 7
  The Art of Light
   Focal Point - FMLA                                                       01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 9 of 72 PageID #:37
Reporting Violations
Any employee who believes he or she has been harassed in the workplace, or who witnesses or learns about any action
that could be viewed as harassment, should report the conduct immediately to their Human Resources representative.

A thorough and timely investigation of all complaints will be conducted and, if necessary, corrective action appropriate
to the findings will be taken. All supervisors are responsible for preventing harassment and discrimination in the
workplace and are obligated to report any offensive or harassing behavior they observe or complaints they receive to
Human Resources. Supervisors who knew about offensive or harassing behavior and took no action to stop it or failed to
report the harassment to an appropriate Company official may also be subject to discipline, up to and including
termination of employment.


Protection against Retaliation
Retaliation against any employee for making a complaint under this policy, or cooperating in any investigation of any
complaint under this policy, is strictly prohibited. Retaliation complaints should be reported immediately as described
above. Such complaints will be investigated promptly and any individuals found to have engaged in retaliation will be
subject to corrective action up to and including termination of employment.




 Focal Point - Anti-Harassment Policy                                                                        Page 8
  The Art of Light
   Focal Point - FMLA                                                   01/01/2016
             Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 10 of 72 PageID #:38
Attendance and Punctuality Policy
Purpose of Policy:

The purpose of this policy is to define attendance expectations for salaried employees.

Policy:

Regular attendance and punctuality are considered essential functions of each employee’s job. Each employee’s work
schedule will be set by his or her supervisor or manager in accordance with the Company’s business needs and
employees’ schedules are subject to change at any time. Lunch and break times are set by your supervisor and may be
varied to meet business and customer needs.

An employee who repeatedly fails to call off of work in accordance with the call off procedures set forth below, or who
demonstrates a pattern of absences, late arrivals, or early departures – regardless of the exact number of days – may
incur disciplinary action, up to and including termination of employment.

If an employee fails to report to work for three (3) consecutive scheduled working days without notifying the Company,
he or she may be considered to have abandoned his or her employment, resulting in immediate termination.

Call off Procedures
Once an employee’s work schedule has been set, the Company expects that employee to report to work on a reliable
and punctual basis. Absenteeism, late arrivals, and early departures from work are disruptive and burdensome to other
employees and the Company. In the event an employee cannot avoid being late for work or is unable to work as
scheduled, the employee should call off using the following procedures:

         Salaried Employees: An employee must notify his or her immediate supervisor or Human Resources
          representative of the need for time off no later than the start of their shift or as soon as practicable.
         Hourly Production: Please reference the Plant Attendance Policy.

Incidental absences
Incidental absences could include absences due to personal illness that do not meet the requirements for short-term
disability, such as family illness, doctor or dentist appointments or other personal business that cannot be scheduled
after work hours. If PTO is available, the employee must exhaust any time available.

Family and Medical Leave Act
Absences due to illnesses or injuries which qualify under the Family and Medical Leave Act (FMLA) will not be counted
against an employee’s attendance record. Medical documentation within the guidelines of the FMLA may be required in
these instances. To request FMLA you must contact your Human Resources Representative. Please refer to the FMLA
policy of this manual.

Discipline
No disciplinary actions will be taken without the direct involvement of the Human Resources Department as counsel to
management. All warnings will be delivered by the direct supervisor, manager, or Human Resources as circumstances
require. Management reserves the right to use its discretion in applying this policy under special or unique
circumstances.

Plant Hourly Employees
Are subject to the Plant Attendance Rules distributed to you and posted in the Plant lunchroom.

 Focal Point - Attendance and Punctuality Policy                                                                      Page 9
  The Art of Light
   Focal Point - FMLA                                                        01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 11 of 72 PageID #:39
Bereavement Policy
Purpose of Policy:

The purpose of this policy is to define the procedure and pay policy for time off for salaried and hourly employees in the
event of the death of a family member.

Policy:

Regular, full-time employees may be granted up to four (4) consecutive calendar days of paid leave in the event of the
death of an “immediate family member” for the purpose of attending the memorial or funeral services. “Immediate
family member” includes the following relationships: parent, step-parent, parent-in-law, legal guardian, spouse,
domestic partner, child, child-in-law, step-child, legal ward, sister, sister-in-law, step-sister, brother, brother-in-law,
step-brother, grandparent, grandparent-in-law, grandchild and grandchild-in-law. Adopted and half members are also
included in the immediate family definition.

Paid bereavement leave cannot be used in lieu of a regularly scheduled day off.

In accordance with the Child Bereavement Leave Act of IL– the company will grant an additional 10 working days of
unpaid leave to employees in the event of the death of an employee’s child.

To Request Bereavement Leave:

An employee must notify his or her immediate supervisor or the Human Resources Department of the need for time off
due to the death of a family member, as defined above. The leave will be pre-approved pending submission of the
appropriate documentation (obituary, death notice etc.) to the Human Resources representative for processing upon
the employee’s return to work. Failure to provide appropriate documentation upon a return to work will result in the
leave being unexcused and unpaid.

If additional time off is needed in excess of the bereavement leave allowance, the employee should request the
additional time off through the Human Resources representative. If approved, the additional time will be counted as
PTO or leave without pay (in the event that no PTO time is available). This extension of the leave will be unpaid.
Extensions should not exceed ten (10) working days.

Compensation while on Bereavement Leave:

As stated above, bereavement leave benefits are paid when requisite documentation substantiating the leave is
provided. When a bereavement benefit is paid and such benefit coincides with an employee’s vacation or a holiday, the
leave may be extended for the same number of days.

An employee notified of the death of a family member while at work will be paid for the remainder of the scheduled
hours that day, and the paid bereavement leave will not commence until the next regularly scheduled work day which is
lost.




 Focal Point - Bereavement Policy                                                                                Page 10
  The Art of Light
   Focal Point - FMLA                                                      01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 12 of 72 PageID #:40
Cell Phone and Data Capable Devices Policy
Purpose of Policy:

The purpose of this policy is to describe the Company’s intended use of Company owned or provided telephones, cell
phones, and other data capable devices.

Policy:

The availability and use of Company telephones, cellular telephones, data phones and other wireless devices to conduct
Company business improves service, productivity, and efficiency when used in the best interest of the Company.

Telephones and, when job or business needs demand immediate access to an employee, cell phones and mobile
communication devices are provided for business purposes. Use of Company telephones, cell phones and data capable
devices for personal reasons is to be kept at a minimum (preferably during non-work time). Unnecessary long distance
calls for other than business requirements are not permitted at any time without the employee’s supervisor’s approval.

Cell Phones and Mobile Communication Devices While Driving

Mobile device users should follow all local and state laws governing the use of such devices while driving company
vehicles. All Company employees are strongly encouraged to use headset/microphone units for safety purposes when
using mobile communication devices while driving. Employees should never type or text while driving.

Protecting Company Information

Loss Protection: To protect the security of Company information, employees are required to contact the IT Service Desk
immediately if equipment is lost or stolen, either a personal or Company-owned device which contains work e-mail,
contacts, or other business information on it. The Company reserves the right to remotely remove all data (personal and
Company) from the phone, including all MS Mail Exchange data, to prevent the loss or disclosure of sensitive Company
information.

Password/Lock Features: Employees must also utilize any password/lock feature their personal device has available to
prevent unauthorized access by another person to the device and information on it. Users must reset the password
every 90 days for added security and set the screen time-out/lock to 3 minutes or less.

Reporting Hours

Focal Point is committed to paying employees for all time worked. To ensure that Focal Point has accurate time records
and that employees are paid for all hours worked in a timely manner, non-exempt employees are required to accurately
record all hours worked through Focal Point’s timekeeping system. Off-the-clock work is strictly prohibited.

An employee’s time spent conducting business on a company-issued cellphone, including answering calls and
responding to emails, is considered hours worked and must be paid. Accordingly, employees performing any work on a
company-issued cellphone outside of normal business hours are required to report any and all time worked to the
Human Resources department as soon as possible in order to be properly compensated. Fraudulent timekeeping and
falsification of time records are subject to discipline, up to and including termination of employment.




 Focal Point - Cell Phone and Data Policy                                                                  Page 11
  The Art of Light
   Focal Point - FMLA                                                  01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 13 of 72 PageID #:41
Expectation of Privacy

Computers, computer files, the e-mail system, portable electronic devices (including cell phones, tablets, etc.), the
internet and software furnished to employees are Focal Point’s property intended for business use. Employees should
have no expectation of privacy when using any of Focal Point’s systems or equipment. To ensure compliance with this
policy, usage of Focal Point’s systems and equipment may be monitored. By using Focal Point’s systems and equipment,
employees expressly consent to Focal Point’s Computer and Internet policy and agree to comply with all limitations on
and requirements regarding the use of such systems and equipment. All data that is composed, transmitted, or received
via Focal Point’s systems is considered to be part of the official records of Focal Point and, as such, is subject to
disclosure to law enforcement or other third parties. Consequently, employees should always ensure that the business
information contained in their communications and other transmissions is accurate, appropriate, ethical, and lawful.

Focal Point strives to maintain a workplace free of harassment and sensitive to the diversity of its employees, in
accordance with its Anti-Harassment Policy and its Equal Employment Opportunity Policy, and Focal Point prohibits the
use of its systems and equipment in ways that violate those policies.

Computer Records & Email Company Policy

       The e-mail and computer system should be used for Focal Point business purposes only and in accordance with
        Company policies and procedures.
       All computer files and e-mail correspondence are the property of Focal Point.
       All computer files and e-mail correspondence are subject to review by the Company at any time, without prior
        notice.
       Unauthorized use of encryption technology to block access to any file in a Company network is strictly
        prohibited.
       Employees may not use the Focal Point computer system to view, store or communicate illegal obscene,
        derogatory, discriminatory; defamatory, or other inappropriate messages.
       All e-mail messages are automatically stored on the computer back-up system. Using the ''message delete"
        function does not restrict or eliminate the employer's ability to receive, retrieve and review computer files and
        e-mail messages.
       Violation of the computer records and emails policy will lead to disciplinary action, up to and including
        termination.

Internet Company Policy

Business Use Only
Focal Point provides Internet access (including e-mail) to its employees to assist and facilitate business communications
and work-related research. These services are for legitimate business use only in the course of employee's assigned
duties. All materials, information and software created, transmitted downloaded· or stored on the company's computer
system are the property of Focal Point LLC and may be accessed only by authorized personnel. (Optional: Employees
may access the Internet for non-business use during meal time or other breaks, as long as all other provisions of this
policy are followed)

Prohibited Uses
Inappropriate Internet use includes: transmitting obscene, harassing, offensive or unprofessional messages; accessing
any site that is sexually or racially offensive or discriminatory; a gambling site or any other site which is inappropriate or
illegal; displaying, downloading or distributing any sexually explicit material; and transmitting any of Focal Point


 Focal Point - Cell Phone and Data Policy                                                                         Page 12
  The Art of Light
   Focal Point - FMLA                                                       01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 14 of 72 PageID #:42
confidential or proprietary information, including customer data, trade secrets or other materials covered by Focal
Point's confidentiality policy.

Monitoring
Focal Point reserves the right to monitor employee use of the e-mail system or the Internet at any time. Employees
should not consider their Internet usage or e-mail communications to be private. Personal passwords are not an
assurance of confidentiality, and the Internet itself is not secure.

Copyright Restrictions, Permissions Required
Any software or other material downloaded onto Focal Point's computers may be used only in ways consistent with the
licenses and copyrights of the vendors, authors or owners of the material. Prior written authorization from the IT
department is required before introducing any software into Focal Point's computer system. Employees may not
download entertainment software, games or any other software unrelated to their work.

No Company Representation
Only authorized employees may communicate on the Internet on behalf of Focal Point. Employees may not express
opinions or personal views that could be misconstrued as being those of the Company. Employees may not state their
Company affiliation on the Internet unless required as part of their assigned duties.

Any violation of this policy may result in loss of computer access and disciplinary action, up to and including immediate
termination.




 Focal Point - Cell Phone and Data Policy                                                                      Page 13
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
             Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 15 of 72 PageID #:43
Confidential Information Policy
Purpose of Policy:

The purpose of this policy is to protect and maintain the confidentiality of information belonging to the Company, its
customers and vendors.

Policy:

Employees may, by virtue of their employment with the Company, obtain access to sensitive, confidential, restricted and
proprietary information about the Company, its customers, or its vendors that is not generally known or made available
to the public and that the Company, its customers, or its vendors have made reasonable efforts to keep confidential;
including but not limited to financial records, customer or vendor records and files, referral or mailing lists, credit card
numbers, and similar proprietary information whether stored electronically or in paper format.

Such confidential information shall be used solely by employees in the performance of their job duties for the Company
and shall not be used in any other manner whatsoever during their employment. Employees shall not, without the prior
written consent of the Company, use, disclose, divulge, or publish to others any such confidential information acquired
in the course of their employment. This prohibition expressly includes such information in verbal, written, visual or
electronic form. Such confidential information is the exclusive property of either the Company or its customers or its
vendors, and under no circumstances whatsoever shall employees have any rights to use, disclose or publish to others
such confidential information following the termination of their employment. All employees are expected to be familiar
with the Company’s “Social Media” and “Rules of Conduct” policies and comply with their principles.

          Unauthorized use or disclosure of confidential information may result in discipline, up to and including
          immediate discharge, prosecution, or other available action.

Upon termination of employment, employees must deliver to the Company immediately any and all confidential
information, whether stored electronically or in paper format, including but not limited to all copies of such documents
prepared or produced in connection with their employment with the Company that pertain to the Company’s business
or the employee’s services for the Company, whether made or compiled by the employee or furnished to the employee
in connection with such services to the Company. In addition, at termination, employees must return to the Company all
of the Company’s non-confidential property, documents, or electronic information.

This policy does not limit the common law and statutory rights of the Company. Likewise, this policy does not limit (and
will not be enforced so as to limit) an employee’s right to discuss the terms and conditions of employment under
applicable laws.




 Focal Point - Confidential Information Policy                                                                  Page 14
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 16 of 72 PageID #:44
Drugs and Alcohol Policy
Purpose of Policy

This policy shall govern the use of drugs and alcohol by employees and contractors while on Focal Point, LLC
(“Company”) property and during working times and work-related activities.

Policy

The Company has a strong commitment to provide a safe working environment unaffected by alcohol and drugs. The
use of alcohol, illegal drugs, intoxicants, and controlled substances, whether on or off duty, can impair an employee’s
ability to work safely and efficiently. The Company prohibits the use of these substances to the extent that they affect,
or have the potential to affect, the workplace. Our goal is to protect the safety of our employees, our customers, and
the public. Accordingly, the Company prohibits the following:

        Being under the influence of alcohol while working and/or unauthorized possession or consumption of alcohol
         during working hours and/or on Company property, including parking lots and Company-owned entry roads.
        Possession, use or being under the influence of illicit or controlled drugs (unless properly prescribed by a
         physician), including illegal, designer, and improperly used over-the-counter or prescribed medications during
         working hours and/or on Company property, including parking lots and Company-owned entry roads.
        Operating a vehicle owned or leased by the Company while under the influence of alcohol, drugs, intoxicants, or
         controlled substances and/or having any of these substances in the vehicle.
        Distribution, sale, manufacture, or purchase or the attempted distribution, sale, manufacture or purchase, of an
         illegal drug, intoxicant, or controlled substance during working hours and/or on Company property, including
         parking lots and Company-owned entry roads.
        Off-the-job convictions involving drug and alcohol activities may be considered in violation of this policy which
         may result in disciplinary action. The Company will take into consideration the nature and circumstances of the
         conviction, the employee’s work record and length of service, as well as other factors relevant to the situation in
         making a disciplinary decision.

Employees in possession of and/or found selling alcohol or drugs during Company time or on Company property,
including parking lots and Company-owned entry roads, are subject to immediate termination of employment.

This policy does not prohibit light consumption of alcohol beverages at Company-sponsored events that take place on
company property or locations other than on Company property and that are authorized by Company management.

Visitors, vendors and contractors involved in the use, possession, distribution, purchase or sale of drugs, controlled
substances or alcohol while on company property shall be asked to leave and will be reported to the appropriate
management personnel and/or local law enforcement authorities. Managers are responsible for communicating this
policy to contractors and their employees.

It is the goal of this policy to prevent the improper use of alcohol and drugs and to rehabilitate rather than terminate
employees. However, all employees should be aware that violations will result in discipline, up to and including
termination of employment.




 Focal Point - Drug and Alcohol Policy                                                                          Page 15
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 17 of 72 PageID #:45
Prescription Drugs

Employees who work in the production area who find it necessary to take prescription drugs that that may impair their
ability to perform their job duties (including, but not limited to medications that cause drowsiness, dizziness, or impaired
vision) should report the following to their supervisor or Human Resources representative prior to engaging in work
while under the influence of any such prescription drugs:

    1.   The name and dosage of the medication being taken;
    2.   The length of time the medication will be taken;
    3.   The side effects, if any; and
    4.   For any medication that must be taken for longer than two weeks, a physician’s note that contains information
         responsive to 1 through 3 above.

The Company reserves the right to prohibit an employee from working when under the influence of prescription drugs
that may impair their ability to perform their job duties or cause a safety hazard.

Employee Assistance Program

Employees who are presently using or abusing alcohol and/or illicit or controlled drugs are encouraged to seek help
through the Company’s Employee Assistance Program (EAP). Employees who voluntarily seek help through the EAP for
alcohol or drug use before there is a reasonable cause and/or a work related action that requires testing and/or
discipline will not have their job security and promotional opportunities jeopardized by self-identification and will not be
subject to disciplinary action as a result of voluntarily seeking help. As with all requests for assistance through the EAP,
the results of treatment and counseling will be confidential.

Employees who voluntarily seek help through the EAP will be afforded a one-time opportunity for treatment and must
successfully complete the treatment program. Any employee who repeatedly fails to appear for appointments, refuses
to cooperate or otherwise fails to comply with or complete the treatment program will be subject to termination.

Upon successful completion of the treatment program, the employee will be subject to random testing for the 12-month
period following successful completion of the program and/or return to work. An employee who violates the company’s
substance abuse policy after returning to work will be subject to termination of employment.

Alcohol and Drug Testing – Circumstances for Testing

The Company has established procedures for testing for drugs and alcohol under the following circumstances:

Pre-employment: All applicants who have been conditionally offered employment must successfully complete a drug
screen test prior to being placed on the payroll.

Post-Incident: Any current employee who is involved in a safety, health or environmental incident may be subject to
drug and alcohol testing. A “safety, health or environmental incident” for the purpose of this policy is defined as:

        An incident resulting in damage to company or third party facilities, equipment, property, operations or the
         environment;
        An accident occurring while on duty, whether on or off company property, and resulting in injuries to any
         individual that requires medical treatment beyond first aid; or
        A serious near miss event that did not, but could have, resulted in personal injury or damage to company
         facilities, equipment, property, operations or the environment.


 Focal Point - Drug and Alcohol Policy                                                                          Page 16
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 18 of 72 PageID #:46
If the judgment or action of the employee was clearly not a contributing factor in the incident as determined by the
Company, drug and alcohol testing will not be required. If the employee’s judgment or action could have been a
contributing factor as determined by the Company, or the Company cannot make an immediate determination, drug
and alcohol testing will be conducted. These decision criteria for testing will be applied to all employees directly involved
in the incident, not just those who may have been injured.

In case of injury or illness, required medical care will be given as quickly as possible, and will not be delayed by
administering a drug or alcohol test. The Company will not require testing until after initial emergency medical
treatment is rendered.

The employee is not to return to work until fitness for duty has been established.

To the extent permitted by law, this time away from work will be treated as an unpaid suspension, pending the outcome
of the test. The employee will be paid for any time lost from work if the test is negative. A positive test result will result
in immediate termination of employment.

Random Alcohol and Drug Testing: The Company will maintain and/or initiate random testing programs based on site
specific conditions. In addition, random testing may be required for compliance with D.O.T. regulations, customer
requirements and certain safety sensitive positions.

Reasonable Cause: Significant and observable changes in employee performance, appearance, behavior, demeanor or
speech that provide reasonable cause to believe the employee is impaired or is unable to perform his or her job safely or
efficiently are grounds for requiring a fitness for duty evaluation which may include drug and alcohol testing. Two
management employees should confirm the need for the evaluation. Behaviors that may result in reasonable cause can
include, but are not limited to:

       Absenteeism or excessive tardiness,
       Declining performance,
       Suspect behavior, e.g., stumbling, slurred or incoherent speech, apparent confusion in orientation, emotional
        outbursts, inability to perform normal job tasks, unsafe handling of equipment or tools, hyperactivity or
        lethargy,
       Observed alcohol consumption or drug use, or
       Odor of alcohol on breath or person.

The company may also test, to the extent permitted by law, particular employees when management has received
information from a source, which in its judgment is reliable, that leads the company to conclude that those individuals
are in probable violation of this policy.

The employee is not to return to work until the issue has been resolved and fitness for duty has been established.

To the extent permitted by law, this time away from work will be treated as an unpaid suspension, pending the outcome
of the test. The employee will be paid for any time lost from work if the test is negative. Transportation home will be
arranged for an employee who is suspended. A positive test result will result in immediate termination of employment.

Return to Work: An employee, who has successfully complied with his or her treatment program and has been released
to return to work by the treating professional, must provide documentation of treatment and release and must undergo
a fitness for duty evaluation, which includes, at a minimum, a drug and/or alcohol test. Failure to pass this test or
complete the rehabilitation program will result in termination of employment.


 Focal Point - Drug and Alcohol Policy                                                                            Page 17
  The Art of Light
   Focal Point - FMLA                                                       01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 19 of 72 PageID #:47
An employee who successfully completes the fitness for duty evaluation, after being cleared to return to work by the
treating professional and/or other qualified professional, will be subject to unscheduled drug and/or alcohol testing,
without prior notice during the 12 month period following his or her return to work and/or completion of the treatment
program. An employee who violates the company’s substance abuse policy after returning to work will be subject to
termination of employment.

Alcohol and Drug Testing – Procedures and Results

Refusal to submit a body specimen for drug or alcohol testing as required by the policy, or the adulteration or
substitution of a body specimen, will result in termination of employment or revocation of an employment offer.

Body specimens will be collected by qualified personnel according to accepted procedures at facilities selected by the
Company. All laboratory analyses of body specimens to determine alcohol and/or drug content will be conducted by
laboratories that are selected by the Company and qualified to perform this work.

The employee, at his or her expense, will have the opportunity to have a reputable testing facility test the same sample
submitted to the original test facility. Accepted chain of custody procedures must be followed and the test facility must
meet all standards set by Federal Health Agencies for laboratory performance, and they must employ certified Medical
Technologists and Technicians. An employee may request the independent test by notifying the Human Resources
representative, in writing, within two calendar days after the day the employee is informed of the test results. The test
results will be kept confidential and will be available only to a designated Company representative, the employee, or the
test facility designated by the employee.

None of the testing procedures are intended to be a violation of the law, and if they are, they will be eliminated without
interfering with other parts of this policy.

Medical Marijuana: The Company recognizes that under the state law, individuals may use marijuana without civil and
criminal penalties when the use is prescribed by a physician. However, the use of marijuana poses a threat to the safety
and productivity of the employees of the Company, and it is classified as an unlawful controlled substance under federal
law. Therefore, unless state law provides otherwise, employees are prohibited from reporting to work or performing
their duties while under the influence of marijuana, be it for medical purposes or otherwise.

Disabilities: Consistent with the Americans with Disabilities Act and state disability laws, the Company will work to
reasonably accommodate an employee’s medical condition without endangering the safety of other employees or
violating federal drug laws. If appropriate, employees may utilize the Company “Family and Medical Leave” policy to the
extent that it applies.

Severability: If any specific provision of this policy shall be held by court of proper jurisdiction to be invalid or in conflict
with any federal or state law or regulation, the remainder of the policy shall not be affected thereby. In addition,
Company representatives will meet for the purpose of revising this policy with the appropriate court ruling, law or
regulation as deemed appropriate.

Confidentiality: The application and administration of this policy will be treated as confidential. Disclosure of information
other than on a need to know basis is prohibited.




 Focal Point - Drug and Alcohol Policy                                                                                Page 18
  The Art of Light
   Focal Point - FMLA                                                         01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 20 of 72 PageID #:48
Employee Assistance Program
Purpose of Program:

The purpose of the Employee Assistance Program (EAP) is to provide confidential, professional assistance to employees
and their eligible family members for a variety of personal life issues

Program:

The Company provides Employee Assistance Program benefits through ComPsych. Employees and their eligible family
members can reach the EAP 24 hours a day, seven days a week, by calling 1-800-272-7255. The program is a
professional, confidential resource that includes:

       24-hour, toll-free access to licensed counselors for personal life issues,
       Assistance in locating low or no cost services (such as elder care) in local communities, and
       Legal and financial consultation services, including a prepaid consultation with an attorney or a discussion with a
        financial expert.

Employees and their eligible family members are entitled to five (5) visits per “issue” at no cost to the employee. If an
employee or family member needs counseling beyond what is available through the EAP, ComPsych will help to
transition care to a network provider in the employee’s Medical Plan.

Additional health and wellness information can be accessed by visiting www.guidanceresources.com. The website offers
resources, educational materials, interactive tools and self-help programs on a wide range of topics.




 Focal Point - Employee Assistance Program                                                                      Page 19
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 21 of 72 PageID #:49
Employee Classification Policy
Purpose of Policy:

The purpose of this policy is to define employee classifications for purposes of salary and wage administration and
eligibility for overtime payments and employee benefits.

Policy:

The Company informs an employee of his or her designated classification when hired. An employee can fall into more
than one classification at a time (e.g., non-exempt, full time). The classifications are as follows:

Salaried Exempt vs. Non-exempt Employees:
   Employees in exempt positions are excluded from the overtime provisions of the Fair Labor Standards Act (FLSA),
   and, therefore, are not additionally compensated for overtime worked. Exempt employees typically include
   managers, supervisors, professional, and sales personnel.

   Employees in non-exempt positions are paid on an hourly basis and eligible to receive overtime pay for hours worked
   over forty (40) in a work week (as defined in the Pay Practices Policy). Non-exempt employees typically include
   administrative and clerical positions, as well as, production operations positions in selected locations.

Full-Time vs. Part Time Employees:
   Full-time employees are those who work a regular work schedule averaging forty (40) hours per week and otherwise
   fulfill all job requirements of a full-time employee. Full-time employees may be exempt, non-exempt or hourly (as
   defined above and in the Pay Practices Policy).

   Part-time employees are those who generally work a regular work schedule of less than (40) hours per week, or
   otherwise do not fulfill all the job requirements of a full-time employee. Only part-time employees who generally
   work a regular work schedule of at least thirty (30) hours per week will be eligible for benefits. Part-time employees
   who generally work less than thirty (30) hours per week are not eligible for benefits. Part-Time Employees may be
   exempt, non-exempt or hourly (as defined above and in the Pay Practices Policy).

Additional Classifications:
   Temporary Employees: Employees engaged to work full-time or part-time with the understanding that their
   employment will be terminated no later than upon completion of a specific assignment. Temporary employees may
   be hired to fill a vacancy, to meet peak demands or to perform special assignments. Temporary employees may be
   offered and may accept more than one consecutive temporary assignment. Temporary employees retain this status
   unless and until notified of a status change, in writing, regardless of the number of hours worked.

   Temporary Agency Workers: Individuals on a temporary full-time or part-time assignment who are employees of a
   temporary employment agency. These individuals may be hired to fill a vacancy, to meet peak demands or to
   perform special assignments. These individuals are not employees of the Company. Agency temporary workers,
   consultants and independent contractors are not considered to be Temporary Employees under this policy.

   Student Interns or Co-ops: Individuals who are full-time students employed as part of an intern or co-op program. A
   Student Intern or Co-op may be employed for up to four (4) years in this capacity. Any extension of employment
   should be authorized with the expected duration and reason.

 Focal Point - Employee Classification Policy                                                                  Page 20
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 22 of 72 PageID #:50
Employee Benefits

Full-Time Employees who meet the eligibility requirements may participate in Company-provided benefits (See Benefits
Guide).

Part-Time Employees, and Student Interns or Co-ops are not generally eligible for benefits, except as follows:

       Retirement Plan and Savings Plan: Under certain circumstances, Part-Time Employees may be eligible to
        participate in these plans based on the number of hours worked.
       Health and Welfare Plans: Part-Time Employees may be eligible for these benefits.
       Paid Holidays: Part-Time Employees are eligible for holiday pay only when the holiday falls on a scheduled work
        day. They are not eligible for floating holidays.

Eligibility requirements for any particular benefit is determined by the benefit plans under which they are provided and
nothing in this policy is intended to amend or modify any Company benefit plan. All benefit plans may be modified or
terminated based on the economic needs and the business judgment of the Company.




 Focal Point - Employee Classification Policy                                                                    Page 21
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 23 of 72 PageID #:51
Employee Referral Program
Purpose of Program:

The purpose of this program is to increase our internal ability to source, attract and retain top quality candidates, reduce
the time to fill positions, reward current employees for helping to identify/hire qualified candidates, and reduce external
recruiter costs.
Program:

Eligibility for Award

       All active employees may refer candidates for open salaried and hourly positions except:
              human resources employees
              Individuals (supervisors, managers, directors, and VP’s) that the open position would report to, whether
                 directly or indirectly.

Candidate Referral Eligibility

       To be eligible for this program, referred candidates must not have previously worked for Focal Point within the
        past 24 months as an employee, temporary worker, contractor, consultant, intern or co-op student.
       In addition, eligible referred candidates must not have been submitted for consideration for any position by a
        recruiter within the past 12 months.

Referral Process

       The employee submits an “Employee Referral Form” which includes the referred candidate’s information (name
        and contact information) and specific position the candidate has been referred to
       To be considered for the position, the referred candidate must apply for the open position on the website (or
        through the standard application process, and indicate the employee’s name in the referral section of the online
        application.

Referral Award

       A total award of $1,000 will be paid in two installments to employees whose referral results in a successful hire
        of a Salaried Employee.
       A total award of $500 will be paid in two installments to employees whose referral results in a successful hire of
        an Hourly Employee.
       Referral awards are paid through normal payroll cycles. The first award installment of 50% will be paid after 90
        days of the new employee’s start date. The second award installment 50% will paid after the new employee has
        been continuously employed for one (1) year.
       Referral award payments will be taxed in accordance with IRS guidelines.
       Both the employee making the referral and the new employee must be employed at the time of the award
        payout.
       Referral awards may only be paid to one employee. If more than one employee refers the same candidate, the
        award will be paid to the employee who made the earliest referral.

All hiring decisions will be based solely on the candidate’s qualifications, experience, background and normal selection
process, independent of the referral through this program.


 Focal Point - Employee Referral Program                                                                        Page 22
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 24 of 72 PageID #:52
Employment at Will Policy
Purpose of Policy:

The purpose of this policy is to define the employment relationship between the Company and employees.

Policy:

While the Company hopes all employment relationships are mutually beneficial and satisfactory, continued employment
cannot be guaranteed. Employment with the Company is at-will, which means that it is not for a specific term.
Employees are free to leave employment at any time, with or without cause or notice, and the Company retains the
same right to terminate employment, with or without cause or notice.

The employment at-will relationship is not affected by performance evaluations. A positive performance evaluation does
not guarantee an increase in salary, a promotion or even continued employment. Performance evaluations are
conducted for the limited purpose of providing the employee and the supervisor or manager with the opportunity to
discuss job tasks and responsibilities, identify and correct weaknesses, encourage and recognize strengths and discuss
methods to improve performance.

Pursuant to the employment “at-will” relationship, the terms and conditions of employment with the Company may be
modified at the sole discretion of the Company with or without cause or notice at any time. Nothing in the Company’s
employee handbook, employment policies, or other documents, such as benefit statements, performance evaluations,
internal memoranda or confidentiality agreements, or other written or verbal communications constitutes an
employment contract for a specific duration or bestows additional rights to employment or employment benefits to
Company employees. No implied contract concerning any employment-related decision or term or condition of
employment can be established by any other statement, conduct, policy or practice.




 Focal Point - Employment at Will Policy                                                                  Page 23
  The Art of Light
   Focal Point - FMLA                                                 01/01/2016
             Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 25 of 72 PageID #:53
Employment of Relatives / Working Relationships Policy
Purpose of Policy:

The purpose of this policy is to provide fair and equal treatment of all employees and candidates for employment with
the Company. The Company does not intend to overlook the talents, capabilities or dedication of the relatives of present
employees; however it does seek to avoid and eliminate any circumstance that might lead to a supervisor/subordinate
relationship, a possible conflict of interest, favoritism (actual or apparent), and/or scheduling conflicts that can work to
the disadvantage of both the Company and its employees.

Policy:

Unless approved by the Vice-President, Human Resources, relatives of individuals currently employed by the Company
may not be hired and current employees may not be assigned, transferred or promoted if:

         it creates a supervisor/subordinate relationship with a relative
         they will occupy a position in the same line of authority or progression, higher or lower in the organization, that
          has the authority, either directly or indirectly, to make or review employment decisions that involve a relative
         there is a potential for creating an adverse impact on work performance
         it creates either an actual or apparent conflict of interest

Generally, any employee who is in a position which can influence employment-related decisions and has access to
confidential employee information may not have a relative employed within his or her scope of responsibility or
authority unless approved by the Vice-President, Human Resources.

The same policy will apply to employees who marry or establish a romantic relationship and continue employment. If
one of the conditions outlined above should occur, a reasonable attempt will be made to find a suitable position within
the Company to which one of the employees can transfer. If accommodations of this nature are not feasible, the
employees will be permitted to determine which of them will resign. If the employees are unable to make this decision,
the Company has the sole discretion to determine which individual will remain employed.

For the purposes of this policy, relatives are defined to include the following relationships, whether established by
blood, marriage or other legal action: spouses, parents, children, brothers, sisters, immediate in-laws, step relatives,
grandparents, grandchildren, aunts, uncles, cousins (1st), nieces, nephews, legal guardians or any other person with
whom the employee has a romantic relationship, including but not limited to domestic partners or co-habitants.

Employees are required to fully disclose any relationship with a current employee or candidate for employment as
described in this policy. Such disclosure should be made before a potential conflict of interest arises. Failure to report or
to cooperate will be considered a violation of this policy and will subject the employee to disciplinary action, up to and
including termination.




 Focal Point - Employment of Relatives Policy                                                                     Page 24
  The Art of Light
   Focal Point - FMLA                                                       01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 26 of 72 PageID #:54
Equal Employment Opportunity Policy
Purpose of Policy:

Focal Point, LLC is, and will continue to be, an equal opportunity employer. We recognize that a strong commitment to
the principles of Equal Employment Opportunity is vital to our success as an organization. This commitment reflects our
belief that an employee’s ability to do the job is the primary consideration in our recruitment and selection process, and
in all other employment-related decisions, including the administration of compensation and benefits, shift assignment,
transfers, training, tuition assistance, leaves of absence, layoffs/recalls, and terminations.

Policy

It is our policy not to discriminate against any employee or applicant because of race, color, religion, age, gender or sex
(including pregnancy), national origin, ancestry, marital status, sexual orientation, gender identity, disability, veteran /
military status, genetic information, or any characteristic protected by applicable federal, state, or local law (hereinafter
referenced in this policy as “protected classification.”) All such discrimination is unlawful and all persons involved in the
operations of the Company are prohibited from engaging in this type of conduct.

In addition, it is the policy of the Company to employ persons age 18 and over.

This policy, not to discriminate in employment, includes but is not limited to the following:

        The Company will employ those applicants who possess the necessary skills, education, and experience for the
         position, without regard to any protected classification.
        The Company will train during employment and select for training and apprenticeship programs without regard
         to any protected classification.
        No employee will aid, abet, compel, coerce or conspire to discharge or cause another employee to resign
         because of any protected classification.
        In accordance with The Equal Pay Act, the Company will not discriminate among employees in the payment of
         salaries or wages to one sex at a rate less than the rate paid the opposite sex, for equal work on jobs requiring
         equal skill, effort, responsibility, and performed under similar working conditions.
        The Company will establish rates of pay and terms, conditions, or privileges of employment without regard to
         any protected classification.
        The Company will use, for job referral purposes, only those employment agencies that in making referrals do not
         discriminate on the basis of any protected classification.

Individuals with Disabilities

Focal Point, LLC welcomes applications from qualified individuals with disabilities. The Company will comply with the
provisions of Section 504 of the Vocational Rehabilitation Act and its implementing regulations, as well as the Americans
with Disabilities Act of 1990.

Specifically, Focal Point, LLC will do the following:

        Consider all disabled applicants for employment using the same criteria that are used for employment of non-
         disabled persons,
        Consider disabled employees for promotion using the same criteria that are used for promotion of non-disabled
         persons,

 Focal Point - EEO Policy                                                                                        Page 25
  The Art of Light
   Focal Point - FMLA                                                      01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 27 of 72 PageID #:55
       Reasonably accommodate known disabilities of otherwise qualified individuals so that they can perform the
        essential functions of the job, unless such an accommodation would result in undue hardship to the Company,
       Take steps to make its facilities barrier-free and accessible according to applicable federal and state statutes,
       Educate employees to the fact that disabled individuals are to be employed by the Company and should not be
        discriminated against, and
       Provide a comfortable, safe, accessible, and pleasant working environment for disabled employees.

A qualified applicant or employee who has a disability may request a reasonable accommodation by contacting his or
her Human Resources representative. In offering employment or promotions to disabled individuals, the Company will
not reduce the amount of compensation offered because of any disability income, pension, or other benefits received
from any other source.

All employees are required to comply with safety standards. Applicants who pose a direct threat or a significant risk to
the health or safety of themselves or others in the workplace, will not be hired, unless the threat can be eliminated via a
reasonable accommodation. Employees who pose a direct threat to the health or safety of themselves or others in the
workplace will be placed on appropriate leave until an organizational decision can be made in regard to the employee’s
immediate employment situation.

Requests for Accommodation

This policy extends to all aspects of our employment practices, including but not limited to, recruiting, hiring, discipline,
termination, promotions, transfers, compensation, benefits, training, leaves of absence, and other terms and conditions
of employment. In accordance with the Company’s Disability Accommodation Policy and Procedure, the Company will
provide a reasonable accommodation for any known physical or mental disability of a qualified individual and/or
employees’ religious beliefs and observances, provided the requested accommodation does not create an undue
hardship for the Company and/or does not pose a direct threat to the health or safety of others in the workplace and/or
to the individual.

Immigration Law Compliance

Focal Point, LLC is committed to employing only individuals who are legally authorized to work in the United States, and
does not unlawfully discriminate on the basis of citizenship or national origin.

       At the time of hire, all employees, citizens or non-citizens, must present appropriate documentation to establish
        their identity and employment eligibility. Within three (3) business days of the date employment begins, the
        Company must use the documentation presented as evidence of identity and employment eligibility to submit
        an electronic Employment Eligibility Verification Form I-9 (“I-9 Form”), to the E-Verify system. If employees are
        unable to present the required documentations within three business days, they must present a receipt for the
        application for documentation within three business days and the actual documentation within 90 days.
       Employees whose work status authorization is of limited duration must present appropriate documentation
        reflecting an extension of this authorization or otherwise indicating their eligibility to continue to work prior to
        the expiration of their original work status authorization period or they will be subject to discharge upon the
        expiration of their employment eligibility.

Employees may raise questions or concerns about immigration law compliance without fear of retaliation or reprisal.




 Focal Point - EEO Policy                                                                                        Page 26
  The Art of Light
   Focal Point - FMLA                                                      01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 28 of 72 PageID #:56
Reporting Violations

The Human Resources Department provides any job applicant or employee an opportunity for review of any action
believed not to conform to this policy. In addition, you should immediately report any instance of unlawful
discrimination to your Human Resources Department regardless of whether you or someone else is the subject of the
discrimination.

The Company will conduct an investigation of every issue that is brought to its attention. Detailed reports — including
names, descriptions, and actual events or statements made — will greatly enhance the Company’s ability to investigate.

The Company prohibits any and all retaliation for alleging a violation of this policy, submitting a report of unlawful
discrimination, or cooperating in any investigation. Any supervisor or employee who retaliates against an employee who
raises a concern or those involved in the investigation will be disciplined, up to and including termination of
employment. However, if after investigating any complaint, the Company determines that an employee has provided
false information regarding the complaint, disciplinary action up to and including termination may be taken against the
individuals who gave the false information.

If the investigation determines that prohibited discrimination or other conduct in violation of this policy has occurred,
the Company will take disciplinary action, up to and including termination of employment, against those who engaged in
the misconduct. The Company will also evaluate whether other employment practices should be added or modified in
order to deter and prevent that conduct in the future.




 Focal Point - EEO Policy                                                                                    Page 27
  The Art of Light
   Focal Point - FMLA                                                   01/01/2016
              Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 29 of 72 PageID #:57
Family and Medical Leave Policy
Purpose of Policy:

In accordance with the Family and Medical Leave Act of 1993 (“FMLA”), eligible employees of Focal Point, LLC (the
“Company”) have the opportunity to take unpaid, job-protected leave for certain qualifying events. This policy is
intended to comply with the federal FMLA, and may be amended from time to time with any applicable state family or
medical leave laws.

Policy

Eligibility
To be eligible for FMLA leave, you must

         Have at least 12 months of service with the Company, and
         Have worked a minimum of 1,250 hours for the Company during the 12-month period immediately before your
          leave would begin. Generally, only the hours you actually work are counted.
If you:
         Take a leave for National Guard or Reserves military duty, the months and hours that you would have worked
          (according to your pre-service work schedule) will be combined with the time you actually work when you return
          to determine your months of service and hours worked.
         Are on layoff, you are not eligible to request a family and medical leave until you return to active work.
         Are on a personal leave at the time you meet the eligibility requirements noted above, your leave may count
          against your annual FMLA entitlement beginning on the day you meet the eligibility requirements —
          provided your leave is for one of the qualifying reasons allowed by this Policy. You will typically be notified if this
          applies to you.

Qualifying Leaves
You may request a family and medical leave for any of the following reasons:

         Employee Medical — to care for yourself when you have a “serious health condition” that makes you unable to
          perform the regularly assigned duties of your job.
         Family Medical — to care for your immediate family member who has a “serious health condition.”
         Child Care — to care for and bond with a child born to or placed with you for adoption or foster care.
         Military Caregiver Leave — to care for your child, spouse, parent or other family member (for whom you are the
          next of kin) who is undergoing medical treatment, recuperation or therapy for a “serious injury or illness” and
          who is:
               A current member of the Armed Forces (including the National Guard or Reserves), or
               A veteran who was a member of the Armed Forces (including the National Guard or Reserves) at any
                time during the five-year period preceding the date treatment, recuperation or therapy began for the
                serious injury or illness.
         Qualifying Exigency Leave — for a “qualifying exigency” because your child, spouse or parent who is on
          “covered active duty” in the Armed Forces, or has been notified of an impending call or order to covered active
          duty. Covered active duty means duty during deployment to a foreign country as a member of the regular
          Armed Forces or a member of the reserves, such as National Guard or Reserves.




 Focal Point - FMLA Policy                                                                                           Page 28
  The Art of Light
   Focal Point - FMLA                                                         01/01/2016
              Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 30 of 72 PageID #:58
Definitions
The following definitions apply to this Policy.

Serious Health Condition
For purposes of taking a leave for Employee Medical or Family Medical, a “serious health condition” is any period of
time during which you or your immediate family member is:

         Incapacitated due to an inpatient confinement, or
         Under the care of a health care provider and absent from work, school or other regular daily activities for more
          than three consecutive calendar days and:
             The individual visits a health care provider within seven days of the first day of incapacity, and
             The individual receives at least one additional treatment by a health care provider (typically within 30 days
               from the first date of incapacity), or
             The individual is on a regimen of continuing treatment under the supervision of a health care provider, or
         Incapacitated due to pregnancy or for prenatal care, or
         Receiving continuing treatment by a health care provider for a chronic health condition, when the
          condition:
             Requires at least two visits a year to a health care provider,
             Continues over an extended period of time, and
             Causes periods of incapacity (e.g., asthma, diabetes, epilepsy), or
         Incapacitated permanently or for an extended period, during which time you or your family member is under the
          continuing supervision of a health care provider (e.g., Alzheimer’s disease, severe stroke), or
         Absent and receiving multiple treatments by a health care provider (including any period of recovery) for:
            Restorative surgery following an accident or other injury, or
            A condition that, if left untreated, would likely result in incapacity for a period of more than three
             consecutive calendar days, such as cancer (chemotherapy or radiation therapy), severe arthritis (physical
             therapy) or kidney disease (dialysis).

Serious Injury or Illness
For purposes of a Military Caregiver Leave, a “serious injury or illness” is an injury or illness that was sustained in or
aggravated by service in the line of active duty in the Armed Forces (including the National Guard and Reserves) for
which the member is undergoing medical treatment, recuperation or therapy.

For current service members of the Armed Forces, the injury or illness must make the covered family member medically
unfit to perform the duties of his or her office, grade, rank or rating or place the service members on the temporary
disability retired list.

For veterans, the injury or illness must manifest itself before or after the person became a veteran and be

        A continuation of a serious injury or illness that was incurred or aggravated when the covered veteran was a
         member of the Armed Forces and rendered the service member unable to perform the duties of the service
         member’s office, grade, rank, or rating; or
        A physical or mental condition for which the covered veteran has received a VA Service Related Disability Rating
         ("VASRD") of 50 percent or greater and such VASRD rating is based, in whole or in part, on the condition
         precipitating the need for caregiver leave;
        A physical or mental condition that substantially impairs the veteran's ability to secure or follow a substantially
         gainful occupation by reason of a disability or disabilities related to military service or would do so absent
         treatment; or
        An injury, including a psychological injury, on the basis of which the covered veteran has been enrolled in the
         Department of Veterans Affairs Program of Comprehensive Assistance for Family Caregivers.
 Focal Point - FMLA Policy                                                                                         Page 29
  The Art of Light
   Focal Point - FMLA                                                       01/01/2016
              Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 31 of 72 PageID #:59
Qualifying Exigency
For purposes of a Qualifying Exigency Leave, leaves may be permitted for one or more of the following “qualifying
exigencies” arising out of a covered family member’s covered active duty or call to covered active duty status:

       • To address issues created by short-notice deployment with seven or fewer calendar days’ notice;
       • To attend official ceremonies, programs, or events, including family support or assistance programs or
         informational briefings that may be sponsored or promoted by military service organizations or the Red Cross;
       • To arrange for alternative child care, for urgent or immediately needed child care, to enroll or transfer schools or
         day care facilities, or to attend school meetings;
       • To make certain financial or legal arrangements to address the covered family member’s absence or to assist
         with obtaining military service benefits;
       • To attend counseling
       • To spend time with the covered family member who is on a short-term, temporary rest and recuperation leave
         during the period of deployment;
       • To attend post-deployment activities during the 90-day period following military discharge or address issues
         arising from the death of the covered family member;
       • To care for a parent who is incapable of self-care as a result of the covered family member’s covered active duty,
         including arranging for alternative care, providing care on an immediate need basis, admitting or transferring
         the parent to a care facility, or attending meetings with staff at a care facility; or
       • To address other events as agreed to between you and the Company.

Family Member
For purposes of a Family Medical Leave, immediate family member means your:

       Legal husband or wife, as defined by the state in which the marriage was performed,
      Son or daughter, who is your natural born, adopted or foster child, stepchild, legal ward or child for whom you
       stand “in loco parentis,” who is:
            Under the age of 18, or
            Age 18 or older and incapable of self-care because of a mental or physical disability (as defined by the
                Americans with Disabilities Act) at the time your leave is to begin, and
    Parent who is your biological, adoptive, step or foster father or mother, or any individual who stood in loco
       parentis to you when you were a child. The term does not include parents-in-law.
For purposes of the Military Caregiver and Qualifying Exigency Leaves, family member means your:

         Legal husband or wife, as defined by the state in which the marriage was performed,
         Son or daughter, who is your natural born, adopted or foster child, stepchild, legal ward or child for whom you
          stand in loco parentis, regardless of age,
         Parent who is your biological, adoptive, step or foster father or mother, or any individual who stood in loco
          parentis to you when you were a child. The term does not include parents-in-law, and
         For Military Caregiver Leave only, “next of kin,” for whom you are the nearest blood relative other than a
          spouse, child or parent. The nearest blood relative may be a family member designated in writing by the service
          member as the nearest blood relative, or any of the following in this order of priority: a person granted legal
          custody of the service member, siblings, grandparents, aunts, uncles or first cousins.

Health Care Provider
A health care provider is any one of the following, who is authorized to practice under state law (or the laws of a foreign
country) and who is operating within the scope of his/her license: a doctor of medicine or osteopathy, podiatrist,
dentist, clinical psychologist, optometrist, chiropractor (limited to manual manipulation), physician assistant, nurse
practitioner, nurse midwife, or clinical social worker.




 Focal Point - FMLA Policy                                                                                       Page 30
  The Art of Light
   Focal Point - FMLA                                                      01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 32 of 72 PageID #:60
In Loco Parentis
In loco parentis means a person who has no legal or biological relationship to a child, but who has put himself or herself
in the parent role by assuming and discharging the obligations of a parent. This includes a person who has day-to-day
responsibilities to care for or financially support a child, but does not include short term situations, such as times when
the child’s parents are on vacation.

Applying for Family and Medical Leave

You must follow the Company’s attendance call-in procedures in connection with a FMLA leave, and contact your
Human Resources Representative. You must provide sufficient information to permit the Company to determine if your
leave is for an FMLA qualifying event. If your leave is associated with a leave taken or approved in the most recent 12-
month period, be sure to report that information when you call. You should also report when your FMLA leave will begin
and when you expect to return to work.

If the need for the leave is foreseeable, you should request your leave at least 30 days before the leave is expected to
begin, or your leave may be denied until 30 days after the request or notice of leave is provided. If approved, be sure to
follow the Company’s attendance call-in procedures on the day your leave actually starts.

If the leave is for a sudden emergency, make your call as soon as possible, that is, in compliance with the Company’s call-
in procedures. If you are unable to provide advance notice, a family member or friend may notify the Company on your
behalf. If you or your personal representative are physically or mentally incapable of reporting your absence from work
for an FMLA-qualifying purpose, you may do so retroactively (with the requisite documentation) only within two
workdays (48 hours) of returning to work.

A failure to comply with the call-in procedure absent unusual circumstances may cause a delay in the start of, or a denial
of, your FMLA leave and result in disciplinary action pursuant to the attendance policy.

You will typically be notified of your eligibility to take a FMLA leave within five business days after reporting your need
for a leave.

Required Information
All requests for FMLA leave must include the following:

       Employee Medical Leave — If you are applying for Employee Voluntary disability benefits (Short Term
        Disability), the medical certification required for your disability claim can also be used to determine your
        eligibility for a FMLA leave. A separate certification of the serious health condition generally will not be required
        at the time of the initial approval, but recertification (for your disability benefits and/or FMLA leave) may be
        required from time to time. You will be asked to provide authorization for release of medical records relative to
        your claim.
        If you do not qualify for the disability benefits, are applying for state disability benefits only or you have a work-
        related injury or illness compensable under Workers’ Compensation, you must timely submit properly
        completed medical certification (using the appropriate forms) to support your leave request.
       Family Medical Leave — You must provide medical certification for your family member’s serious health
        condition (using the appropriate forms) to support your leave request. You also may be required to verify your
        relationship to the family member.
       Child Care Leave — Documentation showing the child’s relationship to you will be required. If the leave is for:
     A newborn child, you must provide a copy of the child’s birth certificate or hospital discharge record, or
     A child placed for adoption or foster care, you must provide written verification from a legal advisor, adoption
      agency or other authorized personnel, certifying the release date for the adopted/foster child.
       Military Caregiver Leave — You must provide medical certification for your family member’s serious illness or
        injury (using the appropriate forms). You also may be required to verify your relationship to the family member.

 Focal Point - FMLA Policy                                                                                         Page 31
  The Art of Light
   Focal Point - FMLA                                                       01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 33 of 72 PageID #:61
       Qualifying Exigency Leave — You will need to provide certification of your need for leave (using the
        appropriate forms). You also may be required to verify your relationship to the family member.
Under no circumstances should the medical certification supporting the need for FMLA leave include genetic
information about an employee or his or her family member. “Genetic information” includes information about an
individual’s family medical history, the results of an individual’s or family member’s genetic tests, the fact that an
individual or an individual’s family member sought or received genetic services, and genetic information of a fetus
carried by an individual or an individual’s family member or an embryo lawfully held by an individual or family member
receiving assistive reproductive services.

The Company’s leave administrator will typically mail you any required forms within five business days after you
request your leave. Completed forms must be returned to the address on the form within 15 calendar days or your
leave may be delayed or denied. If your leave is delayed or denied, you may subject to the attendance policy and be
subject to any resulting disciplinary action. You may be required to recertify your leave periodically at the times and
frequency allowed by law.

If you are requesting an Employee Medical Leave or Family Medical Leave, a second medical opinion may be required.
If the first and second opinions differ, a third medical opinion from a health care provider jointly approved by you and
the Company may be required. The opinion of the third health care provider will be final. The Company will pay for the
cost of any second or third opinions.

You will typically be notified of the approval or denial of your FMLA leave request within five business days of the date
all the required forms and documentation are received. If all the required information is not received within 15 calendar
days after the date it was mailed, your leave may be denied or you may be asked to postpone your leave to a later time.

While You are on Family and Medical Leave
While you are on continuous FMLA leave, you should periodically report in with your Supervisor and/or Human
Resources representative. This will allow your Supervisor to update the schedule to prepare for your return to work.

If you have requested and been approved for a reduced work schedule or intermittent leave, you must continue
reporting each absence from work by following the Company’s attendance call-in procedures — before the beginning
of each absence. If you or your personal representative is physically or mentally incapable of reporting your absence
from work for an FMLA-qualifying purpose, you may do so retroactively (with the requisite documentation) up to two
workdays after your return to work from the absence for which you are requesting leave.

Length of Leave
You may request up to a total of 12 workweeks of FMLA leave during a “rolling 12-month period” for all leaves except a
Military Caregiver Leave. A rolling 12-month period is defined as a period of 12 months, measured backwards, from the
date the leave is to begin. If you have used any FMLA leave during this 12-month period (including time for a Military
Caregiver Leave), it will reduce the amount of leave time available to you. For example, if you have taken eight weeks of
leave during the past 12 months, you may be able to take up to an additional four weeks of leave.

Any leave taken for Child Care must conclude within 12 months following birth or placement for adoption or foster care.

Military Caregiver Leave
You may request up to one 26-workweek Military Caregiver Leave during a single 12-month period. Only one leave is
allowed to care for a covered family member with a serious injury or illness. The single 12-month period begins on the
date your leave begins and ends 12 months later. If you do not take the full 26 workweeks during the 12-month period,
the remaining time is forfeited. Any other FMLA leave that you take in the 12-month period after your Military Caregiver
Leave will reduce the amount of Military Caregiver Leave time available to you, and vice versa.




 Focal Point - FMLA Policy                                                                                     Page 32
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
             Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 34 of 72 PageID #:62
When You and Your Spouse Work for the Company
If you and your spouse both work for the Company, and are both eligible for FMLA leave, you may take a combined total
of 12 weeks of leave during a 12-month period for:

         Child Care, or
         Family Medical, when the leave is to care for a parent who has a serious health condition.
This combined limit does not apply to any time you may be on a leave for pregnancy or the birth of your child, or any
period of “disability” immediately following the birth.

You and your spouse also may take a combined total of 26 workweeks for a Military Caregiver Leave, offset by any
other FMLA leave that you take in the single 12-month period beginning on the date your Military Caregiver Leave
begins and ending 12 months later.

Alternative Leave Schedules
In general, the amount of leave you request must be taken all at once. However, you may request that a leave be taken
on an “intermittent” or “reduced schedule” basis for:

        Employee Medical, Family Medical Leave or Military Caregiver Leave — when medically necessary for (1)
         planned or unanticipated medical treatment for a serious health condition or a service member’s serious illness
         or injury, (2) for recovery from treatment, or (3) for recovery from a serious health condition or a service
         member’s serious illness or injury. Alternative leave schedules also may be taken to provide care or
         psychological comfort to a family member with a serious health condition or a service member with a serious
         illness or injury, or
        Qualifying Exigency Leave — when necessary to address issues that may arise from the fact that your family
         member is on covered active duty or has been notified of an impending call or order to covered active duty.
An intermittent schedule is a leave that is taken in several blocks of time, rather than all at once. An example of an
intermittent leave is a leave taken once a week over an extended period for planned medical treatment, such as for
chemotherapy or physical therapy.

A reduced schedule decreases your usual number of working hours per day or week over a period of time. An example
of a reduced schedule is an employee who returns to work on a part-time basis, because the employee is recovering
from a serious health condition and is not strong enough to return to a full-time work schedule.

If you request an intermittent or reduced leave, you must try to schedule your time off so that it minimizes the
disruption of the Company’s business operations. At the Company’s option, you may be transferred to another position
or another shift to accommodate your foreseeable intermittent or reduced leave schedule. If the intermittent or
reduced schedule leave is for your own serious health condition, you may be required to provide a fitness-for-duty
certification to the Company every 30 days if reasonable safety concerns exist. Your Human Resources representative
will let you know if this is required.

Intermittent and reduced schedules are not available for Child Care Leaves.

Coordination with Other Paid Time -Off Policies
The FMLA Policy coordinates with other Company paid time-off practices, including Company-Voluntary disability plans
and Workers’ Compensation. When time off is available, it must be used as part of the family and medical leave as
follows:

     If you are requesting an Employee Medical Leave, your time on disability benefits (Short Term Disability if eligible)
      or Workers’ Compensation will run concurrent with and count against your FMLA entitlement. When your disability
      benefits, Workers’ Compensation benefits, or sick benefits ends, the balance of your approved FMLA leave will be
      unpaid.


    Focal Point - FMLA Policy                                                                                   Page 33
    The Art of Light
     Focal Point - FMLA                                                    01/01/2016
             Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 35 of 72 PageID #:63
     If you are requesting an Employee Medical Leave, your time on disability benefits (Short Term Disability, or state
      disability) or Workers’ Compensation will count against your family and medical leave entitlement. If you are not
      eligible for disability benefits, or Workers’ Compensation, then you will be required to take PTO for up to the first
      Ten days or 80 hours of your leave (assuming you have not exceeded your annual PTO time for the calendar year).
      This requirement applies regardless of whether you take a continuous leave, or whether your leave is taken on an
      intermittent or reduced schedule. If your leave crosses from one calendar year to another, the seven days of PTO
      would apply only to the year in which the leave began.
     When your disability benefits, Workers’ Compensation benefits, or mandatory concurrent PTO period ends, the
      balance of your approved family and medical leave will be unpaid — unless you elect to use any remaining available
      PTO time. (Note: PTO benefits may not be used in lieu of Company disability benefits or be used to delay the start of
      Company disability benefits. In addition, PTO benefits, when added to your Company disability benefits, cannot
      exceed 100% of your base pay).
     If you are requesting a Child Care Leave, Family Medical Leave, Military Caregiver Leave or Qualifying Exigency
      Leave, you will be required to take PTO for up to the first Ten days or 80 hours of your leave (assuming you have not
      exceeded your annual PTO time for the calendar year). This requirement applies regardless of whether you take a
      continuous leave, or whether your leave is taken on an intermittent or reduced schedule. If your leave crosses from
      one calendar year to another, the seven days of PTO would apply only to the year in which the leave began. The
      balance of your family and medical leave will be unpaid — unless you elect to take any unused PTO time.
     The application of paid time off will not extend your family and medical leave period.

Benefits Continuation
Certain benefits may be continued during your leave, as noted below, or you may change your elections within 31 calendar
days of the date your leave begins by following the procedures for changing benefit elections. Participation in the
Company-sponsored plans may continue during any period that you are on an approved intermittent or reduced schedule
leave. Contributions, as required, will automatically be withheld from pay if you are receiving a payroll check or short
term disability payment.

If contributions cannot be withheld from your pay or you are on an unpaid leave, you are responsible for making payments
to the Company. Your Human Resources representative can provide you with the amount of contribution due and options
for making your payment at the time your leave begins. You have a 30-day grace period in which to begin making payments
on an approved payment plan.

If payment is not made timely, your coverage will terminate at the end of the period for which you made your last
contribution. Coverage may be reinstated when you return to work — provided you make your election within 31 calendar
days of returning.


        Note: Not all the benefits listed below and on the following pages may be available to you.


Health Care, Life Insur ance, AD&D Insurance
Your health care, life insurance and AD&D insurance may be continued during your FMLA— provided you pay your share
of the cost for coverage (if any) on a timely basis. Your contributions will be at the same rate as if you were actively at
work.

Spending Accounts (as applicable)
If you are eligible and enrolled, your contributions to the Health Care Spending Account may be continued during your
approved leave — or you may discontinue or change your contribution for the duration of your leave. If contributions are
discontinued, any expenses you have during your leave will not be eligible for reimbursement.

Your contributions for the Dependent Care Spending Account will be suspended during your leave, as dependent care
expenses incurred while you are on leave generally are not eligible for reimbursement.

    Focal Point - FMLA Policy                                                                                    Page 34
    The Art of Light
     Focal Point - FMLA                                                    01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 36 of 72 PageID #:64
Disability Benefits

Eligibility for the Company voluntary disability plans will be suspended during any portion of your leave:

       That is unpaid,
       For which you do not qualify for benefits under a Company disability plan, and
       That is due to a work-related illness or injury that is compensable under Workers’ Compensation.

If you become disabled on a FMLA leave while your eligibility in the disability plans has been suspended, you will not
qualify for Company disability benefits (Short Term Disability).

Savings Plan
If you are receiving Short Term Disability benefits, you may continue repaying outstanding loan balances directly through
Focal Point with an approved payment plan.

Contributions and loan repayments will be suspended during the term of your leave. Please contact your Payroll Specialist
to discuss your loan repayments while you are on leave. If the appropriate loan payments are not made, your loan may
be re-amortized and the new deduction amount will begin when you return to work.

Change in Employment Status
If you are terminated or laid off while on an FMLA leave, your leave will end immediately.

Returning from Family and Medical Leave
You should let the Company’s leave administrator and your Supervisor and/or Human Resources representative know
when you will be returning to work and whether you will be able to return sooner than expected. If you return to work
immediately following the end of your approved FMLA leave, you generally will return to your former position — or an
equivalent position with equivalent pay, benefits and other terms and conditions of employment.

If you changed certain benefit elections when your leave began, you can change your coverage again when you return to
work — provided you make your election within 31 calendar days of returning. To change your coverage, follow the
procedures for changing benefit elections.

If you do not return to work immediately following the end of your approved leave, your employment may be
terminated, unless you are eligible and approved for any other leaves (i.e. Short Term Disability benefits or pursuant to
Focal Point’s policy on accommodating disabilities).

Policy Administration

The Company’s FMLA Policy is intended to comply with all federal and state laws and regulations governing family and
medical leave. The Company will not discharge or discriminate against any employee for exercising his or her rights under
the FMLA, and other applicable state and federal laws.

Questions?
For more information about the FMLA Policy, talk with your Human Resources representative.

Focal Point, LLC shall have discretionary authority to determine eligibility for benefits and/or to construe the terms of this
policy, which shall include, but not be limited to, determination of (1) an individual’s eligibility for family and medical leave,
(2) the right to entitlement of benefits as provided under the FMLA or state law, and (3) the date on which any individual
ceases to be entitled to any rights under this Policy.
The Company reserves the right to amend or modify this Policy at any time and for any reason. Any amendment shall be
administered and communicated consistent with the FMLA and any applicable regulations, definitions and laws
thereunder, as well as any applicable state family or medical leave laws.



 Focal Point - FMLA Policy                                                                                           Page 35
  The Art of Light
   Focal Point - FMLA                                                        01/01/2016
             Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 37 of 72 PageID #:65
Health, Safety and Environmental Policy
Purpose of Policy:

The purpose of this policy is to protect and maintain the health and safety of our employees, the public, and the quality
of our environment by:

         Minimizing or eliminating health, safety, and environmental risks to our employees and the communities in
          which we operate,
         Developing and using innovative technologies and processes, while maintaining an ongoing dialogue with our
          customers and the public, to minimize the amount of materials required to fabricate lighting fixtures, the
          creation of wastes, and the release of pollutants, and
         Building a team so that each employee shares the responsibility for protection of health and safety and our
          environment.

The Company intends to comply with all applicable health, safety, and environmental protection laws.

Policy:

Health and Safety

The Company strives to attain a high level of safety in all activities and operations to promote the health and safety of
our employees. Occupational health and safety programs are designed to protect our employees by emphasizing early
recognition, correction, elimination or control of hazardous situations, as well as, early detection and treatment of
injuries and illnesses.

Periodic monitoring of workplaces and our workforce are a normal part of the Company’s commitment to safeguarding
the safety and health of our employees. Worker exposure to various hazards (chemical, mechanical, physical, etc.) is
evaluated to assess potential health risks. Employees are provided health and safety training to meet regulatory
requirements and communicate the Company’s safety expectations. The Company relies on all employees to ensure that
work areas are kept safe and free of hazardous conditions.

Every employee must be vigilant about workplace safety, including familiarizing himself or herself on proper operating
procedures and known hazards. Employees should report any unsafe conditions, behavior, or potential hazards to his or
her supervisor immediately. If an employee suspects that a concealed danger is present on the Company’s premises, or
in a product, piece of equipment, process, or business practice for which the Company is responsible, the employee
should bring it to the attention of his or her supervisor or Health and Safety representative or Human Resources
representative immediately. Supervisors should arrange for the correction of any unsafe condition, behavior, or
concealed danger immediately and should contact the facility Health and Safety representative or Human Resources
representative regarding the problem.

Periodically the Company may issue rules, policies, standards and guidelines governing workplace health and safety.
Every employee must be familiar with the requirements that are applicable to his or her job, as strict compliance will be
expected. An employee may contact his or her supervisor for current copies of these requirements. Failure to comply
strictly with these requirements regarding health and safety or negligent work performance that endangers health and
safety will not be tolerated.




 Focal Point - Health and Safety Policy                                                                         Page 36
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 38 of 72 PageID #:66
The potential severity of the unsafe act will dictate the degree of discipline imposed. In all cases, we must be consistent
and fair in the administration of discipline. The potential for serious injury as the result of certain unsafe acts may
warrant bypassing of the normal progressive disciplinary steps. In these cases, referred to as SAFETY ABSOLUTES, the
action can result in discipline up to and including immediate suspension and termination. This list of SAFETY ABSOLUTES
is not meant to be all inclusive. Flagrant disregard of safety rules, work practices or other egregious acts will be dealt
with by the same manner and degree.

The following safety absolutes are in place at Focal Point:

        1. Neglecting to lockout equipment in violation of established Lockout/Tagout procedures.
        2. Intentionally bypassing, removing or disabling a safety device.
        3. Neglecting to follow established confined space permit procedures when entering a defined confined space.
        4. Neglecting to follow established fall protection procedures.
        5. Reaching into moving equipment in violation of established safe operating procedures.
        6. Operating a powered industrial vehicle in a reckless or threatening manner.
        7. Placing yourself or another employee in serious danger.
Reporting Workplace Injury, Illness and Property Damage

Any workplace injury, illness, near miss, or property damage must be reported by the employee to his or her supervisor
immediately - regardless of the severity of the injury, illness, or property damage. If medical attention is required
immediately, management will assist employees in obtaining medical care, after which the details of the injury or
incident must be reported.

Environmental

The Company’s environmental policy statement requires full compliance with all applicable environmental laws and
regulations and is dedicated to protecting the quality of our environment. Employees are provided with environmental
training to understand general and task-specific environmental compliance-related operating procedures.

Employees should report any conditions or potential conditions that could result in a non-permitted spill or release of a
hazardous substance to the environment— even if the employee believes the problem is corrected. Supervisors should
arrange for the correction of any non-permitted spills or releases immediately and should contact the environmental
representative or Human Resources representative regarding the problem.




 Focal Point - Health and Safety Policy                                                                        Page 37
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 39 of 72 PageID #:67
Holiday Leave Policy
Purpose of Policy:

The purpose of this policy is to define the number of holidays and eligibility for holiday pay for employees.

Policy:

Regular, full-time employees are eligible for eight (8) paid holidays per calendar year. The company will determine and
provide an annual schedule of holidays to be observed and the date each holiday will be observed. When personal
floating holidays are otherwise available, employees hired in the 4th quarter of the year are not eligible to use personal
floating holidays during the calendar year of hire.

A paid holiday for a regular, full-time employee is eight (8) hours of pay calculated at their base (straight time) rate. Part-
time employees are eligible for a paid holiday only when the holiday falls on a scheduled work day based on the normal
hours worked at their base rate (straight time). Part-time employees are not eligible for personal floating holidays.
Temporary employees, including co-op students and interns, are not eligible for paid holidays.

If a holiday occurs during an employee’s scheduled vacation period, it will be counted as a holiday and not as a vacation
day. It is not necessary for the employee to report vacation time for that day.

Employees who are on FMLA and work a portion of the payroll period in which a Company-designated holiday falls will
be paid for that holiday. Holidays cannot be used to extend any leave period.

Terminated employees are only eligible to receive compensation for holidays that occurred prior to the employee’s date
of termination. No compensation will be granted for any future holidays, including personal floating holidays, occurring
after the employee’s termination.

Based upon this policy, Human Resources representatives or supervisors will validate the number of hours being paid for
a holiday in the timekeeping system for hourly employees.

Salaried, non-exempt employees and hourly employees:

Except in cases of vacation or an excused absence; salaried, non-exempt and hourly employees must work the last
scheduled day (all scheduled hours) immediately preceding and the first scheduled day (all scheduled hours)
immediately following the holiday, if scheduled, to be eligible for a paid holiday.

Salaried, non-exempt and Hourly employees who work on a holiday will receive one and one-half times their regular
hourly rate plus eight (8) hours of holiday pay. Paid time off for holidays will not be counted as hours worked for the
purposes of determining overtime pay.




 Focal Point - Holiday Leave Policy                                                                                Page 38
  The Art of Light
   Focal Point - FMLA                                                       01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 40 of 72 PageID #:68
Internal Job Posting Policy
Purpose of Policy:

The purpose of this policy is to share career opportunities with all current employees so that they can view job openings
across the company and apply for positions which are aligned with their interests, professional goals, qualifications and
development.

Policy:

Salaried Job Openings:

It is our policy to post salaried job openings on the Company’s job portal. Employees who are interested in an open
position may apply through the Company’s job portal. Employees who do not have access to the Company’s job portal
may apply for open positions through the Human Resources Department. Employees are also required to notify their
managers of their interest in a posted position prior to applying.

To be considered for an open position, employees should have been in their current position for at least one year,
received a “meets expectations” (or higher) rating on their most recent performance appraisal and have continued to
perform at an acceptable level.

There may be occasions when the Company chooses not to internally/externally post job openings due to such
circumstances as position level, succession plans or confidentiality. An external job search may occur concurrently with
an internal search.

Hourly Job Openings:

It is our policy to post hourly job openings on the Company’s Focal Point televisions and cafeteria bulletin board for five
(5) business days. Employees who are interested in an open position may apply through the Human Resources
Department. Employees are also required to notify their managers of their interest in a posted position prior to applying.

To be considered for an open position, employees should have been in their current position for at least six (6) months,
received a “meets expectations” (or higher) rating on their most recent performance appraisal and have continued to
perform at an acceptable level.

An employee who is a successful bidder under these provisions may forfeit the newly bid position within fifteen (15)
working days of his/her placement on the newly bid position and return to their prior position if available.

The Company reserves the right to disqualify a successful bidder at any time (for just cause) after placement on the
newly bid position. If such a disqualification occurs within the first thirty (30) working days of placement on the newly
bid position, the employee can return to his/her former position if available.

There may be occasions when the Company chooses not to internally post job openings due to such circumstances as
position level, succession plans or confidentiality. An external job search may occur concurrently with an internal search.

Demotion: will only be considered for the purposes of career advancement, whereby the change will move the
individual into a succession plan with a higher end rate in the future.




 Focal Point - Internal Job Posting Policy                                                                      Page 39
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
             Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 41 of 72 PageID #:69
Jury Duty or Witness Service Leave
Purpose of Policy:

The purpose of this policy is to state the Company’s policy on jury duty and witness service leave for employees.

Policy:

The Company supports employees called to fulfill their civic duty and encourages them to serve on juries when
requested. An unpaid leave of absence may be provided while serving as any other type of witness, plaintiff or
defendant not subpoenaed by the court. Verification from the court clerk of having served may be required and the
employee will be expected to report or return to work for the remainder of his or her work schedule on any day he or
she is released from jury duty or witness service leave, in accordance with applicable state laws.

To Request Jury Duty or Witness Service Leave (Salaried)
Employees must notify their immediate supervisor of the need for time off for jury duty or witness service leave as soon
as a notice or summons from the court or a subpoena is received.

To Request Jury Duty or Witness Service Leave (Hourly)
An employee should call the attendance line 773-869-8565 to notify Focal Point of the need for time off for jury duty or
witness service leave as soon as a notice or summons from the court or a subpoena is received. The employee’s
immediate supervisor, and Human Resources representative will be notified of the leave request.

The company will pre-approve the leave request pending submission of the appropriate documentation (copy of
summons, notice or subpoena, etc.) to the Human Resources department for processing upon the employee’s return to
work. Failure to provide the appropriate documentation upon return to work will result in the employee’s leave being
unexcused and unpaid.

Compensation while on Jury Duty or Witness Service Leave
Full-time employees will receive their regular pay rate, minus any earnings received for jury duty, for up to a maximum
of five (5) working days, or more as required by law. Employees are permitted, but not required or requested, to use
PTO for jury duty lasting more than five (5) days. For extenuating circumstances, the company will evaluate payment
when Jury Duty exceeds five (5) days.

The employee is responsible for providing his or her supervisor with a copy of the statement of earnings for jury duty.
The supervisor will forward this information to payroll in order to adjust the employee’s next paycheck.

Return to Work
Employees are expected to return to work in the event jury duty ends before the end of the employee’s regularly
scheduled shift. However, employees will not be required to work more than the number of hours of the employee’s
regularly scheduled shift, including hours spent serving on jury duty.

Night Shift Employees
To accommodate night shift employees, the policy will recognize jury duty and witness service leave for both the night
before and/or the night immediately following the day an employee serves provided that:

         The employee is scheduled to work one or both night shifts the day before or the day after the jury or witness
          service duty, and
         The jury or witness service absence is at least three hours in duration.

 Focal Point - Jury Duty Leave Policy                                                                          Page 40
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 42 of 72 PageID #:70
Maternity and Paternity Leave Policy
Purpose of Policy:

The purpose of this policy is to define those circumstances under which an employee may be granted a paid Parental
leave of absence.

Policy:

It is the policy of Focal Point to provide Paid Parental Leave to benefits-eligible employees, due to the birth of an
employee’s child or the placement within an employee’s home of an adopted child. This policy will run concurrently with
Family and Medical Leave Act (FMLA) leave and Short Term Disability, in cases where an employee is eligible for FMLA
leave and/or Short Term Disability.

Maternity Leave Policy
Pregnant employees may continue to work until they are certified as unable to work by their physician. At that point,
pregnant employees are entitled to receive benefits according to Focal Point’s Maternity Leave.

Paid Maternity leave under this policy is a paid leave associated with the birth of an employee’s own child. The paid
leave is compensated at the following levels

                                                          Weeks of Full Pay
              Length of Continuous Service                for Maternity Leave
              Less than 1 year                                0 weeks
              Less than 2 years                               4 Weeks

              For 2 years, but less than 3 years              6 weeks
              For 3 years or longer                           8 weeks


In addition to paid Maternity Leave, employee may use their own Paid Time Off. Maternity leave will also be taken in
accordance with the Family and Medical Leave.

Paternity Leave and Adoption Leave
Paid paternity/adoption leave under this policy is a paid leave associated with the birth of an employee’s own child or
the placement of a child with the employee in connection with adoption. The paid leave is compensated at the following
levels:

                                                          Weeks of Full Pay
              Length of Continuous Service                for Paternity or Adoption
              Less than 1 year                            Leave 0 weeks

              Less than 2 years                                   1 Week
              For 2 years or longer                               2 weeks



 Focal Point - Maternity and Paternity Policy                                                                 Page 41
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 43 of 72 PageID #:71
If both parents are employees, only one may access the paid benefits of this policy. Both, however, continue to be
entitled to family and medical leave if eligible.

The Family and Medical Leave Act (FMLA) allows employees up to 12 workweeks of unpaid leave annually. Paid leave
under this policy will run concurrently with FMLA leave. After paid Parental leave is exhausted, the employee may
continue under FMLA if eligible. Employees not eligible for FMLA leave should refer to the Unpaid Leave of Absence
Policy.

In the event that an employee who has used any Parental Leave and does not return to Focal Point for a minimum of 3
months following the end of the FMLA period, any salary paid during Maternity Leave period will be revoked.

Short Term Disability
Paid Short Term Disability benefits and paid parental leave run concurrently when applicable. If the employee is also
approved for paid Short Term Disability while on paid parental leave, the disability pay will take priority over the paid
parental leave pay, and be paid first. Pay will not exceed 100% of the employee’s normal salary.

Group Health Insurance
The company will continue to pay its share of the cost of an Eligible Employee’s group health insurance during a Paid
Parental Leave. The Eligible Employee’s share of the premium will be deducted from the Eligible Employee’s pay in
accordance with normal practice.

Medical Documentation
An Eligible Employee will be required to furnish appropriate medical documentation for the birth of a child. If the Eligible
Employee is eligible for FMLA leave, the medical certification requirements will govern. The medical documentation will
be completed and signed by the individual’s health care provider.

Adoption Documentation
An Eligible Employee will be required to furnish appropriate adoption documentation, such as a letter from an adoption
agency or from the attorney in cases of private adoptions.

Return-to-Work Statement
If Paid Parental Leave is due to the birth of a child, the birth mother must obtain a return-to-work statement from her
health care provider and present it to the Human Resource Department upon returning to work. The statement must
specify whether the Eligible Employee is able to work and any physical or other restrictions on the Eligible Employee’s
ability to work. Reinstatement may be delayed until the Eligible Employee submits the statement.

Reinstatement
Except as provided in the following paragraph, an Eligible Employee will be reinstated to the same position he or she
held when Paid Parental Leave began or to an equivalent position with equivalent pay, benefits, and other terms and
conditions of employment, provided the Eligible Employee can perform the essential functions of the position.

The company’s obligation to restore the Eligible Employee to the same or an equivalent position ceases if and when: 1)
the employment relationship would have terminated if the Eligible Employee had not taken Paid Parental Leave; 2) the
Eligible Employee informs the company of his or her intent not to return to work at the expiration of the Paid Parental
Leave; or 3) the Eligible Employee fails to return to work at the expiration of the Paid Parental Leave.




 Focal Point - Maternity and Paternity Policy                                                                    Page 42
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 44 of 72 PageID #:72
Media Contact Policy
Purpose of Policy:

The purpose of this policy is to foster productive media relations, and ensure that any information about the Company is
communicated to the media by the Company’s authorized spokespersons. This policy also helps us to protect the
Company’s proprietary information and comply with all legal and regulatory requirements for disclosing material
information.

Policy:

Focal Point is committed to maintaining positive public relations with our external audiences, including local, national
and international news media outlets and their representatives. Our communications with the media on behalf of the
Company should be factual, accurate, timely, and consistent as well as cooperative and responsive as appropriate for
each inquiry and the information requested. All communication to the media made on behalf of the Company must
comply with the Company’s policy for protecting and disclosing information that is confidential and proprietary.

All Company news releases should be submitted to the Human Resources Department, which will manage the approval
process and provide non-exclusionary distribution of news releases to the media as appropriate on behalf of the
Company.

Contact with the media on behalf of the Company should be made only by the Company’s authorized spokespersons.

Individual employees should not participate in discussions or interviews with the media on behalf of the Company
without the expressed authorization of the Company. Managers and employees who are not authorized spokespersons
but who receive inquiries from the media for statements on behalf of the Company should refer all such inquiries to the
VP of Human Resources.

When there is an emergency event at the facility, the most senior manager present is immediately designated as a
spokesperson to manage communication with the media on behalf of the Company until the Company’s HR team can
provide support. The facility spokesperson must notify the Human Resources Department as quickly as the situation
allows.

Other members of the Company’s senior leadership team may be designated by the President as spokespersons to
respond to specific inquiries from the media on behalf of the Company. These individuals should have experience
handling the media.




 Focal Point - Media Contact Policy                                                                            Page 43
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 45 of 72 PageID #:73
Open Door and Problem Resolution Policy
Purpose of Policy:

The purpose of this policy is to define the process for salaried and hourly employees to resolve any work-related issues
and concerns.

Policy:

One of the Company’s most important principles is the shared responsibility of all employees to resolve complaints and
problems. Therefore, all work-related complaints and problems submitted by employees, either verbally or in writing,
will receive a prompt investigation and response. While we maintain an open-door policy through all management
levels, we encourage employees to attempt to resolve concerns first with their immediate Manager.

Problem Resolution Procedure

    1. First, an employee should discuss any concerns with his or her immediate supervisor. Very often, the supervisor
       is in the best position to handle an employee’s problem satisfactorily.

    2. If the employee is not satisfied after speaking with his or her supervisor, or if the employee is uncomfortable
       speaking to his or her supervisor, he or she should speak to their Human Resources representative regarding his
       or her issue. The Human Resources Representative should respond to the employee within ten (10) working
       days after the employee has reported the concern.

    3. If the employee is not satisfied after speaking with the Human Resources representative, or feels he or she
       cannot speak to the Human Resources representative, he or she should contact the Human Resources Director.
       The Human Resources Director will review the employee’s concern, conduct an appropriate investigation,
       including consultation with local management and respond to the employee within fifteen (15) days from the
       date the employee’s complaint is received.

    4. If the employee still needs to speak to other members of management, he or she may contact the Vice
       President, Human Resources.

If necessary, an employee may go directly to Step 3 or 4 of this procedure, to the Human Resources Director, or the Vice
President, Human Resources. These individuals are available for advice and assistance in solving your problem at any
time.

After conducting an appropriate investigation, the Company will take prompt, appropriate remedial action, if needed.

While the Company provides employees with this opportunity to communicate personal views, please understand that
not every issue or concern can be resolved to the employee’s satisfaction. Even so, the Company believes that open
communication is essential to a successful work environment and all employees should feel free to raise issues of
concern without fear of reprisal or retaliation. Any supervisor or employee who retaliates against an employee who
raises a concern or those involved in the investigation will be disciplined, up to and including termination of
employment. However, if after investigating any concern, the Company determines that an employee has provided false
information; disciplinary action may be taken against the individual who gave the false information.



 Focal Point - Open Door Policy                                                                              Page 44
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 46 of 72 PageID #:74
Outside Employment Policy
Purpose of Policy:

The purpose of this policy is to define acceptable employment outside the Company.

Policy:

The Company respects the rights of all employees to engage in and carry on all activities outside their employment with
the Company that are legal, do not interfere with the performance of their duties, do not affect the Company’s
operations in any way, do not involve the misuse of our influence or assets and do not involve risk to our good
reputation.

The Company does not intend to impose unreasonable rules for governing employee’s time outside of working hours. As
such, there are no restrictions on employee’s having another job outside the Company during nonworking hours.

However, outside work or employment should not interfere with the job requirements related to any Company work
activity or overtime. If the outside work could create or give the appearance of a conflict of interest, embarrassment to
the Company or prevent the satisfactory fulfillment of an employee’s Focal Point work duties, then the Company will not
condone outside work or an additional job outside of Focal Point, LLC.

Providing managerial or consulting services or serving as a director to any customer, supplier or competitor is
prohibited, except with prior knowledge and approval of the President and the VP of Human Resources.

Employees are also prohibited from providing any information in a consulting or other capacity to a hedge fund or other
investment organization about the Company or its customers or suppliers with whom the employee had had contact as
an employee.

Conflicts of interest may not always be clear-cut. If you have questions, please consult with your Human Resources
Director.




 Focal Point - Outside Employment Policy                                                                      Page 45
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 47 of 72 PageID #:75
Paid Time Off (PTO) Policy
Purpose of Policy:

The purpose of this policy is to define eligibility for PTO benefits for Salaried and Hourly Employees

Policy:

Focal Point LLC provides each full-time employee with paid Personal Time Off (PTO) from work. PTO may be taken for
any reason, including sickness, or other personal reasons. Part-time, seasonal, and temporary employees do not receive
PTO.

Employees who have been continuously employed by Focal Point LLC for 3 months or more shall be entitled to paid time
off as follows. The amount of PTO employees earn begins with the first day of employment and increases with length of
service as shown on the PTO Schedule. The PTO year is defined as the calendar year, January through December. PTO
time is accrued monthly during the year. Work schedules permitting and assuming proper approval, eligible PTO may be
taken anytime during the year. However, if employment ceases and PTO has been taken, but not earned, then the
terminating employee shall be obligated to repay the amount of excess PTO taken.

Each eligible employee will receive a “deposit” into his or her PTO “bank” each January as follows:


 Years of Service                    Length of PTO
 0-11 Months                         Prorated based on hire date
 1 Year                              6 days
 2-4 Years                           2 Weeks (or 10 days)
 5-6 Years                           3 Weeks (or 15 days)
 7-14 Years                          4 Weeks (or 20 days)
 15+ years                           5 Weeks (or 25 days)


PTO must be used in minimum increments of 2 hours.

New hires will be eligible to take PTO after 90-days of continuous service and that PTO time will be pro-rated in the first
calendar year. Beyond the first year, all employees will follow the schedule noted above.

As an example, a new employee who is hired on July 1st would receive 24 hours of PTO pay (3 days) for the current
calendar year (January – December). On January 1st of the following year they would receive the full 6 days.

PTO Bank Use
If an employee is absent from work, PTO will be deducted from his/her PTO bank. If an employee is absent from work
but has no PTO, the absence will be an Unexcused Absence under the Attendance Policy.

The Company retains the right to require employees to take their PTO on designated days or periods of time as business
needs dictate.

PTO Carryover



 Focal Point - Paid Time-Off (PTO) Policy                                                                       Page 46
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 48 of 72 PageID #:76
Employees are expected to use all of their PTO time during the calendar year. When extreme circumstances prevent an
employee from using all of his/her PTO time within the calendar year, the employee may request in writing that the
accrued but unused PTO time be carried over into the following calendar year.
Employees may request a PTO carry-over of no more than 40 hours. Any unused PTO hours over 40 will be forfeited.

Unused PTO will be paid out to the extent required by law when an employee leaves Focal Point LLC.

Scheduling PTO
Focal Point LLC encourages its employees to take their accrued PTO each year. Employees must request PTO as far in
advance as possible to help Focal Point LLC plan for their absence. Except in emergencies, employees should request
PTO at least 24 hours in advance. Focal Point LLC may grant or deny a request for PTO depending upon business
necessity and staffing levels.

Planned PTO Requests
All employees should contact his/her supervisor to obtain a Planned PTO Request Form for full-week periods. This Form
should be submitted as soon as possible as planned PTO will generally be authorized on a first-come-first served basis,
meaning that employees who submit their forms first will generally have first choice.

Focal Point LLC may deny a request to take Planned PTO if allowing it would negatively affect the Company’s operations.
Employees whose requested Planned PTO week(s) is/are denied will be notified promptly so that they can modify their
choices. It is the employee’s responsibility to obtain and submit the Planned PTO Request Form to their supervisor for
approval. Employees on time-off or on a leave may request the Form via email, or send it to their supervisor via a co-
worker.




 Focal Point - Paid Time-Off (PTO) Policy                                                                   Page 47
  The Art of Light
   Focal Point - FMLA                                                  01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 49 of 72 PageID #:77
Pay Practices Policy
Purpose of Policy:

The purpose of this policy is to describe and define pay practices for salaried and hourly employees

Policy:

Direct Deposit

All employees are strongly encouraged to have their paychecks deposited by the Company directly into bank accounts.
Employees will receive a payroll statement listing earnings and deductions each pay period. Employees may submit
direct deposit information for up to five different accounts/locations. Employees who are not currently receiving their
paychecks through direct deposit and are interested in taking advantage of this service should contact their Human
Resources representative.

Payroll Procedures Non-Exempt Employees

Non-exempt employees must accurately record all time worked on behalf of the Company on a time record. Employees
must punch in and out at their scheduled time unless given permission by their supervisor to perform work before or
after the scheduled shift.

Employees who perform work before or after their scheduled shift are to accurately record such time on their time
card. However, absent explicit permission from their supervisor to work outside regularly scheduled shift times, all work
is to be performed during scheduled shift times. Employees may not perform any work prior to punching in for their
shift or after punching out. If the time clock does not register your punch, you must notify your supervisor or Human
Resources immediately.

Employees are prohibited from working any time that is not recorded on their time sheets. Requesting, demanding, or
otherwise suggesting that an employee work unrecorded time is grounds for discipline, up to and including
termination. Such actions should be promptly reported to Focal Point Human Resources and/or management. Focal
Point encourages reporting of all perceived incidents and the Company’s Policy prohibits any and all forms of retaliation
against anyone who in good faith complains that this policy is not being followed, or who otherwise participates in a
company or agency investigation into such complaints, even if sufficient evidence is not found to substantiate the
complaint

Under no circumstances may any employee record another employee’s time or ask another employee to record his or
her time. Employees who fail to accurately record all time worked, who record or change another employee’s time
record or who ask another non-management employee to record their time may be subject to discipline, up to and
including termination. Exempt employees are not required to submit a time record.

The Company is required by law to make deductions of federal and state withholding tax from payroll checks. The
amount of the tax deduction is determined according to federal and state tax laws using the employee’s wages, marital
status, and number of exemptions as recorded on the employee’s tax withholding forms. Upon signed authorization by
the employee, other voluntary deductions, as approved by the company, may be made from an employee’s paycheck.

Each year the Company will prepare and distribute IRS Form W-2, which provides a consolidated statement of total
earnings and the amount of taxes deducted for the calendar year. Employees who believe there has been an error in the
amount of their paycheck or Form W-2 should contact their Human Resources representative immediately.

 Focal Point - Pay Practices Policy                                                                           Page 48
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
              Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 50 of 72 PageID #:78
Overtime

Working overtime is sometimes required by customer demands, employee absences, and general business operations.
Employees are required to cooperate with their supervisor or manager when requested to work overtime. Overtime
work will be distributed as equally as possible; however, no overtime work will be performed, except at the request and
prior approval of a supervisor.

Overtime pay is not provided for exempt positions. Non-exempt and hourly employees will be paid overtime only for
hours worked over 40 in a given workweek. Overtime is calculated at one and-a-half times the employee’s regular rate
of pay.

It is each supervising manager’s responsibility to ensure that there is no casual overtime. Employees who work overtime
without authorization or who fail to accurately record all overtime worked may be subject to discipline, up to and
including termination.

Non-exempt and hourly employees who work on a holiday will receive one and one-half times their regular hourly rate
plus eight (8) hours of holiday pay.

Travel Time

On occasion, non-exempt and hourly employees are required to travel overnight to another work location or attend
offsite training. Time spent en route to their travel destination is considered time worked. Once the employee has
reached his or her destination, time worked is determined in the same manner as when he or she is in their home
location.

Exempt Employees

Exempt employees are excluded from the overtime provisions of the Fair Labor Standards Act (FLSA), and, therefore, are
not additionally compensated for overtime worked.

The Company prohibits deductions from an exempt employee’s salary except as allowed by the FLSA. If an employee is
aware of improper deductions from an exempt employee’s salary, this violation should be reported immediately to the
Human Resources department. All reported or suspected improper deductions from an exempt employee’s pay will be
promptly and thoroughly investigated. If the Company determines that improper deductions were made from an
exempt employee’s salary, the Company will promptly reimburse the employee the amounts improperly deducted.




 Focal Point - Pay Practices Policy                                                                         Page 49
  The Art of Light
   Focal Point - FMLA                                                  01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 51 of 72 PageID #:79
Personal Appearance Policy
Purpose of Policy:

The purpose of this policy is to establish appropriate standards for dress and grooming.

Policy:

Employees are expected to report to work well groomed, clean, and dressed according to the requirements of their
position. Employees must avoid extremes in dress. Flashy, skimpy or revealing clothing is unacceptable. Clothing worn to
work must not expose an employee’s cleavage, back, midriff, stomach, backside, or undergarments at any time;
including when the employee is bending over, lifting above his or her head, or engaging in any other movement.
Clothing must be free of offensive words, pictures, or logos. No employee may make visible a tattoo that might be
offensive to employees or customers or a violation of the Company’s Anti-Harassment Policy. Any employee who might
have such a tattoo must keep it covered while at work or while representing the Company. As with articles of clothing,
the Company managers will determine whether particular tattoos should not be visible to customers. Please know that if
tattoos are not in keeping with the image that the Company chooses to present to its customers, an employee may be
required to cover his or her tattoo. The Company will make all reasonable accommodations for employee attire in
accordance with an employee’s disability and/or religious beliefs and observances, provided the requested
accommodation does not create an undue hardship for the Company and/or does not pose a direct threat to the health
or safety of others in the workplace and/or to the individual.

In order to maintain a professional and productive work environment, office employees may dress in business casual
attire.

    1. All clothing must meet the normally accepted concept of business casual dress. This definition excludes clothing
       that may be distracting or offensive to others, clothing that is not clean or in good repair, ripped or distressed
       clothes, athletic clothing, workout garb or sweats, sneakers, or flip flops. For men and women, examples of
       business casual are casual pants (e.g., Dockers, khakis), sports shirts, sweaters, casual shoes (non-athletic), and
       skirts.
    2. Office employees must adhere to guidelines established for plant employees when their duties require them to
       be in the plant on a regular basis, even if as a temporary assignment. Whereas acceptable eye and hearing
       protection (while in designated areas) must be worn at all times, safety shoes are required when employees or
       visitors are subject to foot hazards. Non-safety shoes (e.g. dress shoes, sneakers, etc.) should not be worn in any
       areas other than main aisles.

In order to maintain a safe and productive work environment, production employees may dress casual.

    1. Examples of acceptable casual attire are jeans or denim pants, overalls, khakis, t-shirts and flannel shirts.
    2. Any clothing, jewelry or hair style is prohibited if it presents an increased risk of injury, such as loose fitting or
       unbuttoned clothing, dangling jewelry and hair that is long enough to get caught in a machinery and equipment.
    3. Acceptable footwear (Steel Toe Shoes), hearing and safety rated eye glasses (ANSI rated) must be worn in all
       designated areas of the plant. Other personal protective equipment must be worn as the situation warrants.

Examples of attire not appropriate at any work location include: suggestive and/or tight fitting attire, ripped or
disheveled clothing, leggings, pajama pants, backless sleeveless tanks or halter tops, flip flops, graphic T-shirts, and
similar items of leisure attire that do not present a neat and appropriate appearance for the work environment.


 Focal Point - Personal Appearance Policy                                                                         Page 50
  The Art of Light
   Focal Point - FMLA                                                      01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 52 of 72 PageID #:80
Casual Fridays

The Company has adopted a casual attire every Friday. On these occasions, employees are still expected to present a
neat appearance and are not permitted to wear inappropriate clothing.

If employees have any questions about what is acceptable and/or for their position, they should contact the Human
Resources Department.

Some positions may require employees to wear special clothing or safety equipment. The employee’s manager will
inform the employee if this is necessary.

Employees who report to work dressed or groomed inappropriately may be requested to leave work until they can
return clean, well-groomed and wearing acceptable attire. Any violation of this policy may lead to disciplinary action, up
to and including termination of employment.




 Focal Point - Personal Appearance Policy                                                                      Page 51
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 53 of 72 PageID #:81
Privacy Policy
Purpose of Policy:

The purpose of this policy is to safeguard employees’ personal information and keep this information confidential and
secure. The Company will comply with applicable federal, state and local laws when using or disclosing an individual’s
personal information.

Policy:

The Company has established physical, electronic, and procedural standards to ensure that all personal information
obtained during the course of employment, including personal health information obtained during the administration of
the Company’s benefit plans, is protected and confidentiality maintained. With respect to certain health information,
the Company complies with the requirements of the Health Insurance Portability and Accountability Act of 1996 (HIPAA)
and its implementing regulations.

Generally, the Company will not disclose personal information without the employee’s consent, except when required
by federal, state, or local law, or in a limited number of other situations. In determining whether consent is required, the
Company will comply with all applicable privacy laws, and, when not addressed, apply reasonable guidelines based upon
the sensitivity of the information and the purpose for which it will be used. If consent is required, the Company will
determine which form of consent is appropriate.

Files containing personal information are business records and, as such, property of the Company. Generally, access is
granted, with the approval of Human Resources, only to supervisors and management personnel of the Company who
have a legitimate reason to review information in the files. (See the “Access to Personnel Files” for more information.)

In addition to this policy, the Company maintains a HIPAA Privacy Policy and distributes a Notice of Privacy Practices to
all employees who are eligible for coverage under one or all of the Company’s health care plans. This Notice outlines the
requirements imposed on the health care plans for compliance with HIPAA.

This policy does not limit the common law and statutory rights of the Company. Likewise, this policy does not limit (and
will not be enforced so as to limit) an employee’s right to discuss the terms and conditions of employment under
applicable laws.




 Focal Point - Privacy Policy                                                                                   Page 52
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 54 of 72 PageID #:82
Recording and Camera Usage Policy
Purpose of Policy:

The purpose of the policy is to protect employees and the Company’s privacy, trade secrets and other confidential
business information.

Policy:

Due to the potential for issues such as the invasion of privacy, sexual or other harassment, and protection of proprietary
information and techniques, the Company prohibits employee use of cameras (including the camera feature of cell
phones and data capable devices), tape recorders, or other recording devices during working time and in working areas
unless specifically authorized and approved by management and the Human Resources Department. However, this
Policy shall not be interpreted or applied in a manner that restricts employees’ rights to make or share workplace
recordings pertaining to wages, hours, or working conditions, as protected by Section 7 of the National Labor Relations
Act.

Third parties are strictly prohibited from photographing confidential materials and areas, such as documents,
equipment, processes, existing/new products, facility layouts, parking lots, vehicles, locker rooms, research and
development areas and employees. Employees are required to report to their supervisor any third party taking pictures
or making a recording in violation of this policy.

Employees may not display content with cameras, cell phones or data capable devices that violate the Company’s anti-
harassment policy. Employees may not display content with cameras, cell phones, or data capable devices that is
threatening, intimidating, abusive, demeaning, profane, or violent in nature.

This policy is necessary to secure employee privacy, Company trade secrets, and other business information. Employees
who violate this policy will be subject to disciplinary action up to and including termination




 Focal Point - Recording and Camera Usage Policy                                                               Page 53
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 55 of 72 PageID #:83
Rules of Conduct
Purpose of Policy:

The purpose of this policy is to inform employees of the Company’s expectations of employee behavior and the rules of
conduct.

Policy:

To assure orderly operations and provide the best possible work environment, the Company expects employees to
follow these rules of conduct.

Each employee is expected to behave in a manner consistent with our Core Values in the performance of his or her job
and in his or her day-to-day working relationships with other employees, customers and other business contacts.

It is not possible to list all the forms of behavior that are considered unacceptable in the workplace. The following are
examples of infractions of this policy that may result in disciplinary action, including warning, suspension, demotion or
termination of employment:

Absenteeism or Tardiness: Excessive absenteeism, habitual tardiness or any absence without reasonable cause or notice
may be subject to disciplinary action.

Breach of Confidentiality or Security: Any breach of the Company’s policies protecting the security of its employees,
property, and information such as the Security Policy, Confidential Information Policy and Weapons Policy.

Conflict of Interest: We prohibit employees from transacting any business that competes with the Company. If you think
that you may have such a conflict, you must notify your Human Resources representative immediately.

Damage to Property: Deliberate, reckless, or careless damage to the Company’s property or our customers’ property will
not be tolerated and may be reported to law enforcement agencies.

Discourtesy or Disrespect towards customers or vendors.

Fighting, Threats, or Possession of Weapons in violation of Company policy.

Fraud, Dishonesty or False Statements: No employee or applicant may falsify or make any misrepresentations of fact on
or about (1) the reason for a leave of absence or (2) any customer document, employment application, resume,
document establishing identity or work status, medical record, insurance form, invoice, paperwork, time sheet, time
card, or any other document.

Gambling: Employees may not engage in any form of gambling on Company premises or Company time unless it is
during a Company-sponsored event.

Harassment or discrimination based on race; color; religion; genetic information; national origin; sex (including same
sex); pregnancy, childbirth, or related medical conditions; age; disability or handicap; citizenship status; service member
status; or any other category protected by federal, state, or local law.

Insubordination: Employees must not refuse to follow the directions of a supervisor or member of management.




 Focal Point - Rules of Conduct                                                                                Page 54
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 56 of 72 PageID #:84
Leaving Early and Returning Late: Leaving early or returning late from breaks or lunch is prohibited. Leaving your work
assignment before quitting time to change clothes or make preparations to leave before the end of your scheduled shift
is also prohibited.

Misuse of Property: Employees may not misuse or use without authorization any equipment, vehicle, or other property
of customers, vendors, other employees or the Company.

Poor Performance: We expect all employees to make every effort to learn their job and to perform at a satisfactory level.
Employees who fail to maintain a satisfactory level of performance are subject to discipline, up to and including
immediate termination.

Retaliation: Anyone who retaliates against an employee for reporting a violation of Company policy, including the Code
of Business Conduct and Ethics; reporting a safety or environmental hazard or concern; or filing a complaint with a
government agency may be subject to discipline.

Sleeping on the job, Loitering, Wasting Time or Inattention

Solicitation or Distribution: In the interest of maintaining productivity and a proper business environment, employees
may not distribute literature or other materials of any kind or solicit for any cause during working time. Furthermore,
employees may not distribute literature or other material of any kind in working areas, at any time, whether or not the
employees are on working time. Likewise, employees may not solicit for any cause during working time. For example,
non-working time would be lunch or break and a non-working area would be the break room. Nothing herein is to be
construed, nor will be applied, to interfere with or inhibit any employees’ rights pursuant to Section 7 of the National
Labor Relations Act (“NLRA”).

Substance Abuse: We will not tolerate substance abuse. Employees who test positive for the presence of illegal or
abused drugs or alcohol are subject to discipline.

Theft of Company or personal property or unauthorized possession of Company property

Unlawful Activity: Employees should not engage in any unlawful or unethical activity, including, but not limited to
activity either on Company property, a job site, or off the job.

Unsafe Work Practices: Employees should refrain from violating the Company’s health, safety and environmental rules
and engaging in unsafe acts, including horseplay and practical jokes that may cause accidents or injuries.

The Company does not require a set number of warnings or counseling session before employment is terminated. Each
case will be judged based on its own facts. The Company may exercise its discretion to utilize forms of discipline that are
less severe than termination, including warnings, demotions and suspensions. However, this does not alter or limit the
Company’s policy of employment-at-will, where the employee or the Company may terminate employment
relationships at any time for any reason, with or without cause or without notice.

All employees are encouraged to report any violations to their immediate supervisor or manager. If a supervisor or
manager is involved in the complaint, then a report should be made promptly to the Human Resources department. Any
unresolved issues may be appealed by following the process outlined in “Problem Solving Procedures”.

Nothing in these Rules of Conduct or handbook is intended to unlawfully restrict any rights that are guaranteed to
employees by law.

Plant Hourly Employees are subject to the Plant Rules distributed to you and posted in the Plant Lunchroom.

 Focal Point - Rules of Conduct                                                                                Page 55
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 57 of 72 PageID #:85
Security Policy
Purpose of Policy:

The purpose of this policy is to promote a secure work environment

Policy:

Employees are not allowed in work areas except during their assigned work time. Employees are issued identification or
building access badges. These badges should be available upon request at all times and should not be shared with non-
employees at any time. In addition, employees are not allowed to provide access to the company property to non-
employees.

Employees are reminded that they should not expect a right to privacy while on Company property and that permission
to bring items into Company facilities is conditioned upon agreeing to inspection by the Company on request. Therefore,
the Company may search, without further advance notice, desks, cabinets, tool boxes, company vehicles, bags, or any
other property in any Company facilities or in Company vehicles to the extent allowed by applicable law. Pursuant to the
Company’s Weapons Policy - ammunition, explosives, weapons or dangerous instrumentalities of any kind are
prohibited on Company property and in Company vehicles at any time, except as permitted by state or local law.
Employees should consult the Company’s Weapons Policy for more detailed information.

The Company may occasionally find it necessary to investigate current employees, where behavior or other relevant
circumstances raise questions concerning work performance, reliability, honesty, trustworthiness, or potential threat to
the safety of co-workers or others. Employee investigations may, where appropriate, include inspection and search of
personal belongings (including lockers, toolboxes, vehicles, bags, purses, briefcases, and clothing), credit reports and
investigations of criminal records, including appropriate inquiries about any arrest for which the employee is out on bail.
In the event that a background check is conducted, the Company will comply with federal Fair Credit Reporting Act and
applicable state laws, including providing the employee with any required notices and forms.

The existence of an arrest or conviction will not necessarily disqualify an employee from continued employment with
the Company. The Company will consider, among other factors, the nature and gravity of the offense or conduct, the
time passed since conviction or completion of sentence, and the nature of the job held by the employee.

Any violation of this policy may subject an employee to discipline, up to and including immediate termination.
Employees who have any questions concerning the application of this policy, should consult the Human Resources
Department.

The Company will not construe or apply this policy in a manner that improperly interferes with or limits employees’
rights under federal and state laws.




 Focal Point - Security Policy                                                                                 Page 56
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 58 of 72 PageID #:86
Smoking and Tobacco Use Policy
Purpose of Policy:

The purpose of this policy is to improve the health of Focal Point’s employees by promoting cessation of tobacco
products.

Policy:

All Company Property are to be tobacco free, which means that the use of tobacco products including, but not limited to
cigarettes; cigars; pipes; electronic cigarettes (“e-cigarettes”) or any other personal vaporizing devices; and chewing,
dissolvable and smokeless tobacco, is strictly prohibited. All tobacco products should be stored in the individual’s locker,
purse or vehicle and they should not be visible at any time. This policy covers all internal and external areas; parking
areas - including private vehicles while they are on Company property; all entrances and exits; and all company-owned,
rented and/or leased vehicles.

Adherence to the policy cited above is the responsibility of all Focal Point employees, and failure to comply with this
policy will result in discipline, up to and including termination. Contractors, interns, and visitors are also prohibited from
using tobacco products while on Company property, and may be asked to leave the premises if they violate this policy.

Responsibilities of managers and supervisors with regard to compliance with the Company tobacco-free policy

This policy will be enforced through administrative action by managers and supervisors. In general, managers and
supervisors are responsible for ensuring that employees under their direction are aware of the policy and comply with it
and for taking appropriate action to correct noncompliance.

Any manager or supervisor who observes violations of the policy should report these violations to the supervisor of the
employee in question. The Company will not retaliate against employees who report violations of this policy.




 Focal Point - Smoking and Tobacco use Policy                                                                     Page 57
  The Art of Light
   Focal Point - FMLA                                                       01/01/2016
             Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 59 of 72 PageID #:87
Social Media Policy
Purpose of Policy:

The purpose of this policy is to ensure that any information about the Company that is communicated externally on
behalf of the Company – whether in social media or traditional media – reflects the Company’s core values. This policy
also helps us protect the Company’s proprietary information and comply with all legal and regulatory requirements for
disclosing material information.

Policy:

In the past, employees and spokespeople worked with traditional media to communicate about Focal Point. Today,
however, social media sites and online conversations also must be recognized as prime channels regularly used by
customers, employees, community leaders, traditional media and others looking for information about the Company
and its business. While Focal Point respects the rights of employees to use social media, it is important that employees
understand that any external conversation referencing Focal Point, its customers, its employees or its business has the
potential to be shared on social media. In short, any online conversation is public or can be made public.

Employees who engage in online conversations and other social media activity should be aware that their postings, even
if done off premises and while off duty, could have an impact on the Company’s legitimate business interests.
Recognizing that, employees should comply with the following guidelines whenever using social media.

The Do’s and Don’ts of Social Media:

         DO make it clear views expressed are yours, not Focal Point’s
         DO understand, however, that you represent Focal Point because you are a Company employee
         DO remember the internet is public, so think and review any communication carefully before posting. When in
          doubt, do not post.
         DO respect confidentiality and the privacy of others
         DON’T speak for Focal Point unless you are a member of the Marketing Communications team or an appointed
          Company spokesperson. If you are unsure if you are a spokesperson, please check with HR. Media contact policy
          applies.
         DON’T share proprietary confidential information, as defined in Focal Point’s policies.
         DON’T share sensitive Company operating materials or information to any unauthorized person or party,
          including, but not limited to, policies, procedures, financial information, manuals, new products prior to public
          release, or any other information contained in Company records.


Things to Remember:

         Employee social media activity is subject to all of the Company’s policies, including, but not limited to, Anti-
          Harassment Policy, Code of Conduct, Confidentiality Policy, Equal Employment Opportunity Policy, Media
          Contact Policy, Privacy Policy, Solicitation and Distribution of Literature Policy, Rules of Conduct, and Workplace
          Violence Policy.
         Social media activity is also subject to financial disclosure and federal insider trading laws.
         Employees are responsible for their online actions and conversations.
         Vendor relations and Business Communication should never be done via Social Media.


 Focal Point - Social Media Policy                                                                                Page 58
  The Art of Light
   Focal Point - FMLA                                                       01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 60 of 72 PageID #:88
       Employees engaging in social media or blogging should make it clear to their readers that the views expressed
        are theirs alone and do not reflect the views of the Company. Employees should also make clear that they are
        not speaking on behalf of the Company. It is best to include a disclaimer such as, “The views expressed in this
        post are my own. They have not been reviewed or approved by Focal Point, LLC.”
       Employees should not, on behalf of the Company, respond to posts or comment on the Company’s business
        strategies, environmental impact or financial performance unless using approved messaging. If a post seems to
        require a response from the Company, please contact the Human Resources Department for handling.
       The Company believes that employees are likely to resolve complaints about work more effectively by speaking
        directly with their coworkers or utilizing the Company’s Open Door policy than by posting complaints on the
        Internet. Nevertheless, if employees decide to post complaints or criticism, they should avoid using statements,
        photographs, and video or audio that reasonably could be viewed as malicious, obscene, threatening or that
        constitute harassment or bullying. Examples of such conduct might include posts that could contribute to a
        hostile work environment on the basis of race, sex, disability, religion or any other status protected by law or
        company policy. Inappropriate postings that may include discriminatory remarks, harassment, and threats of
        violence or similar inappropriate or unlawful conduct will not be tolerated and may subject you to disciplinary
        action up to and including termination.
       Employees may be held accountable for policy violations that are discovered as a result of their engagement in
        social media.
       Any employee may reject an on-line friend request from another employee, supervisor or manager without fear
        of retaliation.

Prohibited Conduct When Engaging in Social Media or Blogging during Working Time

       Employees who are not authorized to engage in social media as part of their jobs may not engage in social
        networking or blogging using the Company’s network or computing resources, during working time.
       Unless authorized by Human Resources to engage in social media activity on the Company’s behalf, employees
        may not use any company-owned or provided e-mail account that identifies them as a Company employee to
        set up any social media account or site, or as an identifier needed to participate in any social media activity.
       Employees should not post any information or rumors that they know to be maliciously false about the
        Company, its employees, customers, suppliers, or people working on behalf of the Company or competitors.
       Employees should maintain the confidentiality of the Company’s trade secrets; confidential, non-public
        information regarding business partners, vendors or customers; and attorney-client privileged information.
        Trade secrets may include information regarding the development of systems, processes, products, know-how
        and technology.
       Employees should respect financial disclosure laws. It is illegal to communicate or give a “tip” on inside
        information to others.
       Employees should not speak to the media or post online on the Company’s behalf, unless they are authorized
        Company spokespeople. Marketing media inquiries should be directed to the Director of Marketing, and all
        other Media inquiries addressed to the Company should be directed to the Vice President, Human Resources.
       All official requests for employment references from or on behalf of the Company that are received through
        social media activity must be handled in accordance with the Company’s policy on responding to these requests.

Business Social Networking: YAMMER

Yammer is a business social network tool intended for the private use of authorized staff for providing a constructive,
engaging and productive communications community. Its purpose is to encourage business oriented communication,
collaboration and sharing of knowledge.

 Focal Point - Social Media Policy                                                                            Page 59
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 61 of 72 PageID #:89
Use of Yammer is entirely voluntary. By using this software employees, contracted staff and interns acknowledge and
confirm they understand and agree to the following acceptable use acknowledgements and requirements:

      Yammer is intended for use only by employees and select temporary personnel of Focal Point LLC and will only
       be provisioned to the company’s private network.
      Use of Yammer is subject to all applicable company policies governing conduct in the workplace.
      Any conduct that is not tolerated in the workplace is not acceptable on Yammer.


Guidelines for us of Yammer:

Carefully consider the content you post on Yammer in accordance with the following guidelines:

      You are responsible for the content you publish.
      Keep in mind what is posted on the “company feed” (this feed contains all messages except for those posted in
       private groups).
      It is not acceptable to post any confidential or proprietary business information on the company feed that is not
       appropriate for the entire Focal Point workforce to view (including, but not limited to, strategy, financial targets
       or results, future merchandising initiatives, and planned technology uses or applications). If such postings are
       made, the user may be removed from the Yammer network.
      Yammer should not be used as a replacement for face to face or phone communication. Employees are
       encouraged to use the appropriate medium for communicating.
      Please use the company’s SharePoint site for sharing documentation. If the document does not reside on a
       SharePoint site, it is appropriate to describe its location so users with the appropriate permissions can find it.
      Using Yammer to post any personal information about yourself or others, promotion of religious or political
       views is not considered acceptable.
      Obscene, discriminatory, harassing or defamatory postings will not be permitted. If such posts are made, one or
       more of the following actions may be taken: the user may be asked to remove the offending content; the
       content will be removed by the administrator; and/or the user will be removed from the Yammer Network.
      Be as respectful in your treatment of co-workers on Yammer as you are (and are expected to be) in the
       workplace.
      Postings or Private Groups should never be used for any form of solicitation that would violate any company
       solicitation policy or that is not expressly permitted by applicable law.
      Focal Point’s Yammer Network is a community intended for the use of its employees. External Networks are
       not permitted without the written permission of senior management. Valid business cases must be made for
       doing so. Please open a Help Desk Ticket or contact help@focalpointlights.com to request an external network
       with a strategic partner.
      Focal Point reserves the right to remove a group or post from the network if it is deemed inappropriate for the
       workplace.
      Focal Point has the ability and the right to monitor postings on Yammer including information posted to private
       groups and at its discretion, reserves the right to remove Yammer privileges from any user at any time and for
       any lawful reason.




 Focal Point - Social Media Policy                                                                             Page 60
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 62 of 72 PageID #:90
Intellectual Property Rights and Obligations

Users are required to comply with laws and regulations and, more particularly, with laws governing intellectual property
rights, including copyrights and trademarks. You must not post content or take any action that violates the law or
infringes Focal Point’s or any other third party’s intellectual property rights.

Enforcement

Any violation of this policy may lead to disciplinary action, up to and including termination of employment; legal action;
and/or criminal prosecution. In addition, the Company reserves the right to report suspected unlawful conduct to
appropriate law enforcement authorities. The Company will not construe or apply this policy in a manner that
improperly interferes with or limits employees’ Section 7 rights under the NLRA or any other rights under federal and
state laws.




 Focal Point - Social Media Policy                                                                             Page 61
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
              Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 63 of 72 PageID #:91
Solicitation and Distribution Policy
Purpose of Policy:

The purpose of this policy is to define prohibited solicitation and distribution activities on Company property.

Policy:

An employee is prohibited from soliciting any other employee for any non-work purpose, using any means, while either
employee is on his or her working time.

An employee is prohibited from distributing literature to any other employee for any non-work purpose, using any
means, while either employee is on his or her working time, or distributing non-electronic literature at any time in
working areas.

Employees may not post or remove anything from Company bulletin boards without the approval of the Human
Resources Department. Employee postings on walls, doors, and other non-bulletin board surfaces are also prohibited.

Non-Company employees are prohibited from soliciting or distributing literature on Company property unless they are
doing so as part of an authorized charitable or community activity supported by the Company or as part of a Company-
sponsored program. Any requests from non-Company employees to sell merchandise, solicit contributions, distribute
literature, arrange displays, or use Company facilities should be referred to the Human Resources Department.

Definitions

“Solicitation” includes, but is not limited to, requesting funds or signatures, support of political or organizing activities,
conducting membership drives, or offering to sell or to purchase merchandise or services.

“Distribution” includes, but is not limited to, distribution or posting of literature, pamphlets, leaflets, notices, advertising
materials, handbills or any other literature, materials, or gifts of any kind.

“Working time” includes all hours an employee is or should be performing work for the Company. “Working time” does
not include meal periods, authorized rest breaks, time spent going to and from the rest room, time spent coming to or
leaving work, or time before or after working.

Any violation of this policy may lead to disciplinary action, up to and including termination of employment; legal action;
and/or criminal prosecution. In addition, the Company reserves the right to report suspected unlawful conduct to
appropriate law enforcement authorities. The Company will not construe or apply this policy in a manner that
improperly interferes with or limits employees’ rights under federal and state laws.




 Focal Point - Solicitation and Distribution Policy                                                                 Page 62
  The Art of Light
   Focal Point - FMLA                                                        01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 64 of 72 PageID #:92
Tuition Reimbursement Policy
Purpose of Policy:
The purpose of the Policy is to support specific educational opportunities for qualified employees to enhance skills and
competencies that will benefit the organization and its talent management strategy. No employee will be required to
attend school as a condition of employment.

Policy:
Employee Eligibility
All salaried employees and hourly employees who have a minimum of one (1) year of continuous full-time service are
eligible for the Policy. The Policy applies only to degrees programs that begin after an employee becomes eligible to
participate.

Employees must be in good-standing with a performance rating of “Meets Expectations” or higher at the time of
application and throughout the degree program period.

Employees must remain actively employed throughout the period they are taking the course(s). An employee whose
employment terminates prior to the completion of the course shall forfeit any and all reimbursements. However, an
employee who terminates as a result of position elimination, layoff or retirement will be paid a prorated portion of the
tuition for the course for which they are currently enrolled based on the date of termination.

Program and Course Eligibility
Eligible degree programs are defined as Technical, Associate’s (A.A.), Bachelor’s (B.A. or B.S.), Master’s (M.S., M.B.A. or
E.M.B.A.), and other advanced study programs that are job-related and benefit the Company and the employee in their
current position or in realistic future positions with the Company. Eligible courses are those that are necessary to
complete the requirements of the degree program.

Only programs and courses from fully accredited educational institutions are considered eligible for tuition
reimbursement. Employees may be requested to provide documentation proving that the educational institution is fully
accredited. Distance learning programs such as, internet, WEB, video, cable broadcast television, etc., taken from fully
accredited institutions, are also considered eligible for reimbursement.

A maximum of two (2) courses per semester and/or equivalent credit hour (if on a quarter schedule) are eligible for
reimbursement under this Policy.

All courses or exams must be taken outside of the employee’s normal work schedule and should not interfere with an
employee’s normal work responsibilities or attendance (i.e. an entire day(s) away from work). Any variation from this
Policy must be approved by the Human Resources representative as outlined in the approval section below.
Participation in the Policy must not interfere with the employee’s job performance.

Application and Approval Process
An employee must submit a completed and approved “Application for Tuition Reimbursement/Payback Agreement”
form to Human Resources at least thirty (30) calendar days prior to the start of the degree program or exam. The
employee must obtain all required signatures on the form prior to submitting the application to Human Resources:




 Focal Point - Tuition Reimbursement Policy                                                                     Page 63
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 65 of 72 PageID #:93
      Employees submitting an application for an Entrance Exam, Undergraduate (Technical, Associate’s, or
       Bachelor’s) Degree or Graduate Degree must obtain approvals from the HR Director, Department head, VP-
       Human Resources.

If an employee does not attend classes/courses for more than two (2) consecutive semesters or three (3) consecutive
quarters after being accepted into the degree program, the employee must submit a new application. If an employee
changes educational institutions, major programs of study or degree, the employee must also submit a new application.

Tuition Reimbursement Levels
Reimbursement for tuition and reimbursable fees will be paid upon successful completion of the course based upon the
grade received as follows:
        Entrance Exam (GMAT/GRE, SAT, ACT Prep and Exam)
        100% reimbursement for completion of one (1) Undergraduate exam prep and/or exam
        100% reimbursement for completion of one (1) Graduate/Advanced Study Program exam prep and/or exam

       Undergraduate (Associate, Technical, and Bachelor’s Degrees) or Graduate (Master’s, EMBA, and other
       advanced study programs)
       For grade “A” - 100% of reimbursable expenses
       For grade “B” - 90% of reimbursable expenses
       For grade “C” - 80% of reimbursable expenses
       For grade “D” or “F” – no reimbursement

       100% reimbursement for “passing” a course that is ONLY offered “Pass/Fail”.
       No reimbursement for “Fail”.

Maximum Reimbursement Amounts
Entrance Exams - $1,250 for one (1) exam prep and/or exam
Undergraduate - $5,250 each calendar year
Graduate - $5,250 each calendar year

Reimbursement Process
To receive reimbursement, employees must submit the following to Human Resources within two (2) months after
completing the course:
     A completed and approved “Tuition Reimbursement Form”
     Evidence showing the successful completion of the course (i.e. grade report)
     An itemized receipt of payment of tuition and educational fees from the educational institution.

Reimbursements made over the IRS limit of $5,250 per calendar year will be considered taxable income.

Existing Employees in Prior Tuition Reimbursement Policy
Employees who enrolled in a prior or previous Tuition Reimbursement Policy will be eligible to continue and complete
their program under the provisions of the prior or previous Policy.

Modification or Termination of the Policy
The Company reserves the right to amend, modify or terminate the Policy, in whole or in part, or any benefits provided
under the Policy at any time. In the event the Company terminates the Policy, reimbursement would be made for any



 Focal Point - Tuition Reimbursement Policy                                                                 Page 64
  The Art of Light
   Focal Point - FMLA                                                  01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 66 of 72 PageID #:94
previously approved courses for which an employee obtained an approved “Application for Tuition
Reimbursement/Payback Agreement” form. Employee payback agreements would remain in effect.

Exceptions
The company may offer to selected employees opportunities for “Executive Education” not covered under the provisions
of this Policy. All offers for “Executive Education” will require advance approval by the VP-Human Resources.

Overall, any exceptions to the Policy will require advance approval by the VP-Human Resources. Focal Point reserves the
right to make any changes, terminations, or amendments to this policy at any time.


                           Tuition Reimbursement Policy Summary
                                     Entrance Exam             Undergraduate Technical,             Graduate Master’s,
                                GMAT, GRE, SAT, ACT Prep         Associate’s, Bachelor’s        EMBA, Other Advanced
                                       & Exam                                                     Study Programs
 Annual Cap for                          $1,250
 Reimbursement                   1 Test Prep and 1 Exam                                    $5,250
                                  (Undergraduate and
                                        Graduate)
 Required for                   HR Director / VP of HR /            HR Director / VP of HR / Department Head
 Approval                       Department Head
 Reimbursement                  100% for completion of                                   A- 100%
 Amount                         exam prep and/or exam                                    B- 90%
                                                                                         C- 80%
                                                                                        D or F – 0%

Repayment Terms:
Payback agreements are required for all employees participating under the Tuition Reimbursement Policy (see
“Application for Tuition Reimbursement/Payback Agreement” form).

Payback of tuition reimbursement expenses is required when an employee voluntarily terminates employment or is
involuntarily terminated for cause within twenty-four (24) months of any tuition reimbursement payment date (date of
departure/termination).

Eligible Expenses:
Reimbursable expenses include tuition for approved courses, student activity fees, graduation fees, entrance and
registration fees, lab fees, and CLEP (College Level Entrance Placement), SAT and ACT fees.

Incidental fees not eligible for reimbursement include application fees, athletic fees, laboratory breakage fees, meals,
lodging or transportation costs, non-resident fees, parking fees, school supplies, text books, transcript fees, and
computer hardware and/or software.

The Company will not reimburse an employee for coursework that is funded or reimbursed by other scholarships,
grants, the G.I. Bill, or any other agency funding.




 Focal Point - Tuition Reimbursement Policy                                                                     Page 65
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
             Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 67 of 72 PageID #:95
Unpaid Leave of Absence Policy
Purpose of Policy:

The purpose of this policy is to define those circumstances under which an employee may be granted a personal, unpaid
leave of absence that is not covered by any other policy or benefit.

Policy:

The Company recognizes that certain circumstances may require an employee’s absence from work. All leave of absence
requests will be considered on a case-by-case basis taking into account the reason for the request and the business
needs of the Company. An unpaid personal leave of absence may be granted for one (1) day and is not to exceed thirty
(30) days for personal reasons that are judged, at the sole discretion of the Company, to be urgent and compelling, and
only after all earned and unused PTO has been exhausted prior to such a leave. Any request for an extension of an
unpaid leave beyond thirty (30) days must be approved by the VP of Human Resources.

Procedures

A written request for an unpaid personal leave of absence outlining the reason for the leave must be submitted to the
employee’s Human Resources Department at least fifteen (15) days prior to the date the employee would like the leave
to start. Requests received within less than fifteen (15) days will be considered, provided there are extenuating reasons
for the leave beyond the employee’s control. The personal leave of absence must be approved by the following
individuals:

         Immediate Supervisor
         Department Manager / Director
         Human Resources Director

Pay and Benefits

Once the unpaid leave of absence begins, the employee’s wages shall be discontinued until the date of return to work. If
the leave extends the length of one pay period, it is the employee’s responsibility to pay for benefits by check or money
order, under the same terms and conditions that would have applied had the employee continued working. The
employee must continue to make any required contributions based on his/her benefit elections. If the employee does
not pay his/her contributions as required, benefits will be cancelled and the employee/dependents will not be eligible
for COBRA.

Return to Work

It is the employee’s responsibility to be available and report to work at the end of the approved leave. Any employee
who fails to report to work on the day after the leave expires will be considered to have voluntarily resigned. If the
employee does not return to active work after the leave has expired or if the employee provides the company notice of
his/her intent not to return to active work before the end of the leave, benefits coverage may be continued under
COBRA.

Additional information is available from your Human Resources representative.




 Focal Point - Unpaid Leave of Absence Policy                                                                 Page 66
  The Art of Light
   Focal Point - FMLA                                                    01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 68 of 72 PageID #:96
Weapons Policy
Purpose of Policy:

The purpose of this policy is to promote a safe working environment.

Policy:

Except as otherwise provided by state or federal law, firearms, ammunition, explosives, weapons or dangerous
instrumentalities of any kind (with the exception of Company issued tools, such as safety knives) are prohibited on
property that is leased, controlled, or owned by the Company (including in working areas, in buildings, or on an
employee’s person while he or she is performing work) and in Company vehicles at any time. Likewise, no employee
should possess any ammunition, explosive, or dangerous instrumentalities at any time while performing any work for
the Company. Although the Company retains the right to determine the scope of this paragraph on other weapons and
the terms contained in it, “possess” as used in this policy generally means to have on the employee’s person while on
Company premises, in his or her vehicle or any vehicle while on Company premises (except as otherwise provided by
applicable law), in any vehicle assigned to him or her by the Company, or in other property in the employee’s presence
or under his or her control (such as bags, packages, purses, briefcases, desks, toolboxes, lockers, etc.), while on
Company premises. In addition, except as provided below, no Company employee may carry a weapon covered by this
policy while performing any task on the Company's behalf, or at any Company sponsored functions, such as parties,
picnics, or retreats.

The only exception to this rule is where IL state law requires that a person with a current state license to carry a firearm
be permitted to keep a firearm in his or her personal vehicle so long as it is transported and stored in strict accordance
with state law. Unless state law provides otherwise, anyone who brings a firearm onto Company property under this
exception must provide the Human Resources Department with a copy of his or her license to carry. This policy also does
not restrict the ability of police officers, security guards or other persons who have been given consent by the Company
to lawfully carry a weapon on the premises.

Any violation of this policy may subject an employee to discipline, up to and including immediate termination.
Employees who have any questions concerning the application of this policy should consult the Human Resources
Department immediately.

The Company reserves the right to conduct searches of work areas and Company-owned property at its sole discretion.
The Company further reserves the right to contact local authorities in the event the Company’s managerial or
supervisory staff reasonably believe that a Company employee is in violation of this Policy, or is a threat to the safety of
harm to him or herself or others. Searches of Company owned property may be conducted by the Company
management or local authorities.




 Focal Point - Weapons Policy                                                                                    Page 67
  The Art of Light
   Focal Point - FMLA                                                      01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 69 of 72 PageID #:97
Work Product Policy
Purpose of Policy:

The purpose of this policy is to state the Company’s policy on legal ownership of employees’ work product.

Policy:

The Company retains the legal ownership of the product of an employee’s work created pursuant to his or her
employment with the Company (“work product”). No employee work product can be claimed, construed, or presented
as property of the individual, even after employment or when the relevant project is completed. This includes machine,
light fixtures or graphic designs, written and electronic documents, audio and video recordings, system code, and any
concept, idea or other intellectual property developed for the Company, regardless of whether the property is actually
used by the Company.

Any computer software documentation developed or written during the period of employment and related to the
business operation or activities of the Company shall be considered “works made for hire” under applicable law. Any
inventions, discoveries, and improvements conceived or made during the period of employment and related to the
business or activities of the Company shall be assigned to the Company by the execution of all necessary applications,
assignments, or other instruments deemed necessary.

Although it is acceptable for an employee to display and/or discuss a portion or the whole of certain work product as an
example in certain situations (e.g., resume), it must always be made clear that work product is the sole and exclusive
property of the Company.




 Focal Point - Work Product Policy                                                                           Page 68
  The Art of Light
   Focal Point - FMLA                                                   01/01/2016
            Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 70 of 72 PageID #:98
Workers’ Compensation & Accident Reporting Policy
Purpose of Policy:

The purpose of this policy is to provide the processes and procedures in the event an employee is injured on the job and
requires medical attention.

Policy:

In accordance with state and local laws, the Company maintains workers’ compensation insurance for all work locations
to cover employee injuries or illnesses that arise out of, and in the course of, employment. Incidents that result in injury
— regardless of how insignificant the injury may appear — must immediately be reported to the employee’s supervisor
or Health and Safety Manager. Such reports are necessary to prevent similar accidents in the future, to comply with
applicable laws, and to initiate workers’ compensation procedures and benefits.

Supervisors are responsible for ensuring that injured employees receive proper emergency medical treatment,
completing an “Accident Investigation Report,” and notifying the Health and Safety Manager. Employees will be required
to undergo post-accident drug and/or alcohol testing pursuant to the Company’s Drug and Alcohol Policy.

Where appropriate, workers’ compensation benefits payments in lieu of wages will be made to the employee in
accordance with appropriate state and local laws. All reasonable expenses for necessary medical treatment related to
the injury will be submitted to the Company’s workers’ compensation insurance provider for their review and payment.

Employees will be compensated on the above basis for each occupational illness or injury. Such payments shall cease
when the workers’ compensation payments under the relevant State Workers’ Compensation Act are terminated, when
it is determined by the State Workers’ Compensation Board that the employee is entitled to a lump sum settlement; or
when the employee has been granted an award for either total or partial impairment.

It is important that on-the-job injuries and/or illnesses be closely monitored by the respective supervisor or manager
and Health and Safety representative.

Workers’ compensation is intended to cover only work-related injuries and illnesses. This coverage applies only to
injuries/illnesses occurring from the authorized performance of an employee’s job duties. Workers’ compensation does
not generally cover travel to and from work, or injury sustained while performing any unauthorized work. Neither the
Company, nor our insurance carrier, will be liable for the payment of workers’ compensation benefits for injuries that
might occur during employees’ voluntary participation in off-duty recreational, social, or athletic activities that the
Company may sponsor, unless otherwise required by law.

Employees should not knowingly file a false or fraudulent claim for Workers’ Compensation benefits or to knowingly
submit false or fraudulent information in connection with any Workers’ Compensation claim. Such conduct is also
against Company policy and will result in disciplinary action up to and including termination of employment.




 Focal Point - Workers’ Compensation & Accident Reporting Policy                                                 Page 69
  The Art of Light
   Focal Point - FMLA                                                      01/01/2016
             Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 71 of 72 PageID #:99
Workplace Violence Policy
Purpose of Policy:

The purpose of this policy is to promote a safe work environment.

Policy:

The Company is committed to working with its employees to maintain a work environment free from violence, threats of
violence, harassment, intimidation, coercion and other disruptive behavior.

Violence, threats of violence, harassment, coercion, intimidation and other disruptive behavior in our workplace will not
be tolerated. “Workplace” is broadly defined and includes meetings with customers, business lunches and other off-site
meetings.

Workplace violence includes, but is not limited to, violence against any employee or visitor that takes place in the
workplace and that involves:

         Physical acts of violence against a person or their property
         Verbal or written threats, vicious statements, cartoons or notes and other verbal or written conduct that a
          reasonable person would perceive to be harmful, cause fear or threatening or intending to convey injury or
          hostility
         Possession of a firearm or other weapon in violation of the Company’s Weapons, Firearms and Dangerous
          Instrumentalities Policy
         Jokes or offensive comments regarding violent events will be taken seriously and will not be tolerated.

Individuals who commit such acts may be removed from the premises and may be subject to disciplinary action up to
and including immediate termination of employment and/or criminal prosecution.

Employees must report incidents, threats or acts of physical violence immediately to the Human Resources Department,
the department Supervisor, or any other member of Management. Management is obligated to report this type of
behavior to the Human Resources Department. All reports of incidents will be taken seriously and will be dealt with
appropriately.

This policy is intended to comply with existing legal provisions requiring employers to provide a safe workplace. It is not
intended to create any obligations beyond those required by existing law. In the event of conflict between this policy
and applicable state law, the state law shall supersede.




 Focal Point - Workplace Violence Policy                                                                        Page 70
  The Art of Light
   Focal Point - FMLA                                                     01/01/2016
           Case: 1:19-cv-05115 Document #: 1-4 Filed: 07/30/19 Page 72 of 72 PageID #:100
                                Employee Acknowledgement
I have received and have carefully read the Version HR1 Policy Handbook for Salaried & Hourly Employees of Focal
Point, LLC. (the “Company”). I agree that I have had the opportunity to ask my Human Resources representative any
questions I have related to these policies. I agree that I will comply with these policies, and I understand that the failure
to do so may result in disciplinary action, including termination of my employment.

I understand that the Company’s policies are provided to me for informational purposes only and are not intended to be
a contract of employment between me and the Company. The Company reserves the right to change these policies at
any time, with or without notice, and I understand it is my responsibility to keep informed of any changes.

I also understand that my employment with the Company is “at-will.” Accordingly, either I or the Company can
terminate the employment relationship at any time, with or without cause or notice. No supervisor or representative of
the Company, except for the President and CEO or Vice President, Human Resources, has any authority to enter into any
agreement for employment for a specified term or to make any agreement inconsistent with this acknowledgement; to
be valid, any such agreement must be in writing and signed by the Vice President, Human Resources.



Please sign this form and return it to your Human Resources representative.




_______________________________
Employee Signature




_______________________________                          ______________________________
Employee Name (printed or typed)                                 Date




 Focal Point - Employee Acknowledgement
  The Art of Light
   Focal Point - FMLA                                                      01/01/2016
